Nichols, Judge,
dissenting in part:
I too am troubled about Part I, shipment 6940. If one wishes to be technical about it, many, perhaps most, naval, military, and air bases, forts, posts, stations, arsenals and shipyards are not within the political limits of any state, county, city or town. This is because, up to 1940, the Government 'had to obtain exclusive jurisdiction by state consent over all lands acquired in a state for those purposes. 40 U.S.C. § 255, E.S. § 355. By the Act of October 9,1940, Ch. 793, 54 Stat. 1083, 40 U.S.C. § 255 was amended. Heads of agencies may now agree with states to acquire such jurisdiction as they deem desirable. Thus the Quantico Marine base is not within Quantico, Virginia. Actually, in that particular instance the town is discrete but wholly surrounded by the base. It seems to me, therefore, because of the above reason *642and tbe furtiber ones Judge Davis intimates, wholly arbitrary to draw a distinction as to shipments consigned to a serviceman at XYZ base, so called, as between deliveries in the nearby town of XYZ, and deliveries made in other cities or towns in the vicinity, calling the latter, but not the former, a “diversion.”
The concept of “normal commuting area” is a tricky tiling to read into a tariff rate. Sometimes, “commuters,” from other municipalities, and even, as here in Washington other states, may dwell closer to the destination base, fort, etc., than do those in the same municipality. Yet, here in Washington, there is nothing viewed as eccentric in a person’s working in a D.’C. office and commuting to it daily from a residence as far away as Baltimore, Maryland, Annapolis, Maryland, or even Richmond, Virginia. Daily commutations from Gape Cod to Boston are now common, though the nearest point is 60 miles away. New Yorkers commute equal or greater distances. Los Angeles commuting distances, too, are staggering. We judges simply do not know enough how things are, all over the country, and among service people, not civilians, to know whether a “normal commuting area” could be anywhere with confidence inked in large solid black, or whether it would be the disputed penumbra that would be the largest. Courts are simply not equipped to initiate this kind of concept, despite the current views of many that courts can and should do anything.
As I read Judge Davis, he would have the carrier take its chance on the serviceman who, for any personal reason, might select a dwelling place requiring longer travel to his place of work than the normal commuter would tolerate, so long as the designated base was still his bona -fide place of work. As a resolution of what I hope is a “dead end” case, this may be the best way. The carriers no doubt have already learned from this litigation to frame their tariffs otherwise than those here involved. A logical alternative would be to repent of our decision in TOYS, oit. supra,, that it is no diversion to have to deliver in the municipality that bears the same name as the base, or has the same post office address, when the base is named after some departed hero. Were the matter res mtegra, but with the added light on concomitants now *643afforded me, I might decide that issue differently. However, interest res publicae ut sit finis litigiae. Judge Davis’s proposal 'also has the advantage of better harmony with the solutions proposed in Parts XIII and XIV of the opinion. By the above roundabout route, I arrive at it, 'and join in it.
FINDINGS or Fact
The court, having considered the evidence, the report of Trial Commissioner Mastin G. White, and the briefs and argument of counsel, makes findings of fact as follows:

I.Background Information

1. Plaintiff is a corporation organized and existing under the laws of the State of Texas, with its principal place of business at No. 1 Global Way, Anaheim, California. Plaintiff is a certificated motor carrier of household goods.
2. Plaintiff held itself out to the Department of Defense as available to transport the household goods of military personnel for compensation between points in the United States and points overseas, principally in three modes of service: (1) door-to-door container service, (2) door-to-door Container-Government (MSTS) service, otherwise known as Mode 5, and (3) motor-van-sea-van service.
3. Door-to-door container service involves the pre-packing and loading of each shipment into specially designed carrier-owned containers at the origin residence, transportation of the loaded containers to the port of embarkation, arranging for the movement overseas by ship or by air, transportation of the loaded containers beyond the port of debarkation to the destination residence, and placing the household goods into the new residence.
4. Door-to-door Container-Government (MSTS) service, or Mode 5, is identical with door-to-door container service except that ocean transportation between military ocean terminals is provided by ships owned by, or under charter to, the Military Sea Transportation Service (“MSTS”).
5. In the motor-van-sea-van service, uncrated household goods are placed into a moving van at the point of origin *644and are transported in the van to the port to embarkation, where the household goods are placed in sea-van containers and loaded on a vessel. At the port of debarkation, the household goods are removed from the sea-van containers, and the uncrated shipment is then placed in a moving van and transported in the van to the new residence at the destination point.
6. The shipments transported in the door-to-door container mode and in the door-to-door Container-Government (Mode 5) service moved under indivisible single-factor rates applicable from origin to destination. Some of the shipments transported in the motor-van-sea-van mode also moved under single-factor rates, while other shipments in this mode moved under multiple-factor rates, separate rates for different segments of the land and water transportation performed by the carrier.
7. (a) Prior to March 1, 1963, plaintiff transported shipments of household goods for the Department of Defense in the previously mentioned modes pursuant to various tariffs and tenders submitted by the Household Goods Carriers’ Bureau (“the Bureau”) on plaintiff’s behalf and accepted by the Department of Defense. These tenders set forth in detail the rules, regulations, rates, and charges governing military household goods shipments.
(b) During the same period mentioned in paragraph (a) of this finding, plaintiff, in order to meet competition from other carriers and freight forwai’ders, sometimes offered rates to the Department of Defense for the transportation of household goods that were lower than the rates contained in the tariffs and tenders submitted by the Bureau on plaintiff’s behalf.
(c) The shipments mentioned in parts XII-XVII of the findings of fact moved prior to March 1,1963.
8. (a) On and after March 1, 1963, plaintiff transported shipments of household goods for the Department of Defense pursuant to the terms of the Uniform Military Basic Tender. It was designed to prescribe uniform accessorial charges to be paid to all carriers that performed the same services for defendant.
*645(b) The Uniform Military Basic Tender (“MBT”) was drafted by defendant, after examining and excerpting from individual tenders that were on file with the Department of Defense (such as, for example, the tenders submitted by or on behalf of plaintiff, as indicated in finding 7).
(c) The MBT was issued on behalf of plaintiff by the Bureau as the Bureau’s Military Kate Tender No. 20.
(d) The shipments mentioned in parts XVIIX-XXIII of the findings of fact moved on or after March 1,1963.
9. The transportation of household goods at Government expense is a statutory entitlement of military personnel in connection with permanent changes of station.
10. A; member of the Armed Forces, when he arranges for the shipment of his household goods in connection with a transfer to a new permanent duty station, generally does not know where he will be residing when he reaches the new duty station. After reaching the new duty station and making arrangements for housing accommodations (either Government-furnished or within the civilian economy), the member customarily gets in touch with defendant’s local transportation office and provides information as to where the shipment of his household goods should be delivered upon its arrival. If such information has not been received from the member by the time his household goods arrive in the area, the transportation office attempts to locate him through the post locator, in order to obtain the necessary delivery information for the carrier’s local agent. If the member cannot be located, the transportation office directs the carrier’s agent to place the member’s household goods in storage-in-transit (“SIT”) pending the receipt of delivery instructions.
11. (a) Defendant’s transportation office in the destination area generally learns of the arrival of a shipment of military household goods through a telephone call from the carrier’s local agent asking for delivery instructions. The carrier’s local agent usually has to obtain instructions from defendant’s local transportation office before the agent can make a delivery. The local agent does not in fact deliver the household goods to the transporation office. The local agent is advised to deliver the household goods to the owner’s *646residence if the owner has arrived at his new duty station, has obtained housing accommodations at the station or nearby, and is ready to receive the shipment; or the agent is instructed to place the shipment in storage-in-transit (“SIT”) in the destination area if the owner has not yet arrived at his new duty station, or has not yet obtained Government-furnished quarters or civilian housing, or is otherwise not in a position to receive his household goods at the time of the shipment’s arrival in the destination area.
(b) In some instances, upon telephoning defendant’s transportation office for delivery instructions, the carrier’s agent is requested to “wait” for a few hours, to hold the shipment of military household goods on a truck for delivery to the owner’s residence within a few hours.

II.Pertinent Provisions of the Applicable Tamffs and of Defendant's Regulations

12. Rule 28 of the Bureau’s Tariff No. 84-B and of the Bureau’s Tariff 94-B provided in pertinent part as follows:
(a) Upon instructions made or confirmed in writing by the consignor, consignee or owner, a shipment will be diverted subject to the following provisions and additional charges:
(b) The term diversion as used herein means:
(1) A change in the name of the consignor.
(2) A change in the name of the consignee.
(3) A change in the destination.
(4) A change in the route at the request of the consignor, consignee or owner.
(5) Any other instructions given which are necessary to effect delivery and requiring an addition to or a change in billing, or an additional movement of the shipments or both.
(c) When an order for diversion under this rule is received by a carrier, diligent effort will be made to locate the shipment and effect the change desired, but the carrier will not be responsible for failure to effect the change ordered, unless such failure is due to the error or negligence of the carrier or its employees.
13. Section I of Chapter 220 of AR 55-355 (dated March 1, 1958) was entitled “DIVERSION AND RECONSIGNMENT” and provided in paragraph 220002 as follows:
*647220002 ACTIONS CONSTITUTING DIVERSION OR RECONSIGNMENT. No authoritative decision or ruling has been made as to the difference between the service performed as a “diversion” and that performed as a “reconsignment.” Generally, the terms are considered to have the same meaning. Any of the following actions affecting a shipment after it has been tendered to the carrier for transportation and before it has been released from the custody of the carrier will constitute a diversion or reconsignment.
a. Change in the name of consignor.
b. Change in the name of consignee.
c. Change in the destination.
d. Change in the route, when requested by the consignor, consignee, or owner of the shipment.
e. Other instructions to the carrier that require a change in billing or an additional movement of the car or truck, or both.
14. Paragraph U-H-4 of DSAR 450,0.1 described “Door-to-Door Container” service, in pertinent part, as follows:
All commercial services utilizing containers, i.e., wooden boxes, plywood, steel, or other suitable containers affording adequate protection from origin residence, placing and loading of containers at residence * * * and unloading containers and placing household goods in residence.
15. Paragraph XVT-B of DSAR 4500.1 was entitled “Use of Storage-in-Transit” and provided in pertinent part as follows:
B. Procedure. The origin transportation officer will annotate all bills of lading on which storage-in-transit is to be provided in accordance with paragraph XVIII, Key Nos. 6(b), 6(c), and 6(d). If the owner has provided a delivery address prior to arrival of the household goods, the destination transportation officer will notify the carrier immediately that storage-in-transit is not authorized and divert the shipment direct to owner’s address. The carrier’s Tender of Service requires that the net weight of each shipment from storage-in-transit will be entered on the Statement of Accessorial Services Performed (DD Form 61&).
*64816. Paragraph. XX of DSAR 4500.1 (which superseded AT?, 55-355 on August 6, 1962) was entitled “Diversion or Reconsignment” and provided in pertinent part as follows:
A. Actions Constituting Diversion or Reconsignment, Any of the following actions affecting a shipment after it has been tendered to the earner for transportation and before it has been released from the custody of the carrier will constitute a diversion or reconsignment.
1. Change in the name of consignor.
2. Change in the name of consignee.
3. Change in the destination.
4. Change in the route when requested by a transportation officer.
5. Any other instructions given to the carrier that are necessary to effect delivery and require a change in billing and/or an additional movement of the vehicle.
17. Paragraph x of Appendix A to DSAR 4500.1, which contained mandatory terms for carriers’ tender of service to defendant, provided as follows:
x. For door-to-door container service, I/we will not break bulk at any intermediate point except when prudent transportation practices require to allow continued safe transportation. Household goods will be unloaded from the containers only at destination residence.
18. Item 160 of the Bureau’s Military Rate Tariff (“MRT”) No. 1-B provided, insofar as pertinent here, as follows:
ADDITIONAL TRANSPORTATION CHARGE:
Rales (In dollars Per and cents)
On all shipments moving 1,000 miles or less having an ORIGIN Hundred Lbs. $0.30 in the cities and areas described below, the following additional charge will be applicable
On all shipments moving 1,000 miles or less having a DESTI- Hundred Lbs. $0.30 NATION in the cities and areas described below (EXCEPT as provided in Note 1) the following additional charge will be applicable
* if * * 6
NEW YORK: New York City and including any point in Nassau, Suffolk and Westchester Counties.
*649PENNSYLVANIA: Pittsburgh and including any point in Allegheny County.
^ ^
NOTE 1: On shipments having BOTH AN ORIGIN AND DESTINATION WITHIN ONE (1) SPECIFIED AREA listed above, the 300 additional charge will apply ONLY AT ORIGIN.
# H* ❖ H*
NOTE 7: On shipments having an origin or destination outside the Continental United States (other than Alaska) and the Port of Embarkation or Debarkation is within an area described 'above, for application of this item such Port of Embarkation or Debarkation will be considered the origin or destination.
19. The title, or cover, page of the Bureau’s Military Rate Tariff Nos. 3, 4, 5, 15, and 19 contained the following, or similar, legend:
FOR RULES AND REGULATIONS (other than provided for herein) GOVERNING APPLICATION OF THIS TARIFF, REFER TO RULES AND REGULATIONS CONTAINED IN CARRIER’S PUBLISHED TARIFF ON FILE WITH THE' INTERSTATE COMMERCE COMMISSION.
20. Item 135 in both the Bureau’s Military Rate Tariff No. 3 and Military Rate Tariff No. 4 provided, in pertinent part, as follows:

Per Pates

WAITIN G TIME, not the fault of the carrier, per vehicle (See notes) Hour $10.00
Note 1: Unless otherwise provided by agreement, loading and unloading will be performed between the hours of 8 A.M. and 5 P.M., and waiting time will be applicable only between these hours subject to the following allowable free time:
*****
When shipment is traveling 200 or more miles, three (3) hours free time will be allowed.
$ $ * $ #
Note 3: This item not applicable on Sundays, or on all officially declared National and State holidays.
*65021.Item 155 of the Bureau’s Military Rate Tariff Nos. 3, 4, and 5 provided as follows:
DIVERSION CHARGE:

Pet Mates

The charge for each diversion In connection with a shipment will be. Each $6.00
22. Item 185B in Supplement 17 to the Bureau’s Military Rate Tariff No. 4, and Item 175A in Supplement 2 to the Bureau’s Military Rate Tariff No. 9, provided in pertinent part as follows:
STORAGE-IN-TRANSIT AND WAREHOUSE
HANDLING CHARGE'S
APPLICATION
Rates are in cents per 100 pounds and apply in territory or at points shown below based on location of warehouse where storage-in-transit service is provided. (Charge based on actual weight subject only to 1,000 pound minimum.)
Storage for Each SO Days Warehouse or Fraction Handling Thereof Charge CSee Note) (See Note)
AT ANY POINT OTHER THAN THOSE LISTED 60 60
BELOW.
íjí *í»
NOTE: Storage charges apply only for each 30 days or fraction thereof each time storage-in-transit service is rendered. Warehouse handling charge applies once each time shipment is placed in storage-in-transit.
23. Section V of Supplements 15 and 17 to the Bureau’s Military Rate Tariff No. 4 provided in pertinent part as follows:
PICK-UP OR DELIVERY TRANSPORTATION RATES TO APPLY ON STORAGE-IN-TRANSIT SHIPMENTS
* * * *
APPLICATION
* * * * *
Rates apply depending upon location of warehouse as shown below, on pick-up or delivery of storage-in-transit shipments * * *.
*65124. Section II of the Bureau’s Military Bate Tariff No. 15 provided in pertinent part as follows:
BULES, BEGULATIONS AND ADDITIONAL SEBVICES
NOTE: For service charges that are not included in the transportation rates (EXCEPT for service charges provided herein), refer to Military Bate Tariff I.C.C. No. 3, and as amended, as published by Household Goods Carriers’ Bureau, Agent.
25. Section II of Supplement 13 to the Bureau’s Military Bate Tariff No. 15, and Section II of Supplement 1 to the Bureau’s Military Bate Tariff No. 19, provided in pertinent part as follows:
BATES TO APPLY WHEN SHIPMENTS ABE DIYEBTED OB DESTINATION POINT IS CONSIGNED OB BECONSIGNED AFTEB COMMENCEMENT OF TBANSPOBTATION SEBV-ICE
*****
3. When a shipment is reconsigned or diverted while enroute to the point of original consignment, the single factor rate will apply to the point at which the shipment is actually intercepted, and the diversion or reconsignment rate in Paragraph 4 will apply from the point of interception to the new destination point.
4. The diversion or reconsignment rate is 600 per net cwt. per 100 airline miles or fraction thereof, with a minimum charge of $1.80 per net cwt. Unpacking service in either diversion or reconsignment is provided at no extra cost.
26. Item 9 of the Tender of Bates and Charges contained in the Bureau’s Military Bate Tariff No. 16 provided as follows:
TEBMINATION OB MODIFICATION OF TENDEB
This tender may be cancelled or modified by written notice of not less than thirty (30) days by either party to the other, except as to shipments made from original point of shipment (Or 'port of importation., where involved) before the effective date of such notice, and except as to any accrued rights and liabilities of either party hereunder, and, furSier, except such cancellation *652or modification may be accomplished. upon shorter notice by mutual agreement of the parties concerned.
27. Section II of the Bureau’s Military Bate Tariff No. 16 provided in pertinent part as follows:
APPLICATION OF BATES
* * * * *
Transportation rates include the following services
1.Packing, Unpacking and use of packing materials.
28. Section II of Supplement 4 to the Bureau’s Military Bate Tariff No. 16 provided in pertinent part as follows:
SHIPMENTS OBIGINATING IN NON-TEMPO-BABY STOBAGE WABEHOUSES
Shipments originating at non-temporary storage, warehouses will be accepted under the following conditions:
1. Prepacked items such as barrels, cartons, crates and boxes wiü not be re-packed; such items will be unpacked at destination.
2. No liability will be assumed for adequacy of such packing.
3. Bates quoted herein will be reduced by $1.50 per hundred pounds.
4. Government bills of lading will be annotated
"SHIPMENT FBOM STOBAGE WABEHOUSE.”
29. Section II of Military Bate Tariff No. 19 provided in pertinent part as follows:
BULES, BEGULATIONS AND ADDITIONAL SEBYICES
NOTE: For service charges that are not included in the transportation rates (EXCEPT for service charges provided herein), refer to Military Bate Tariff I.C.C. No. 4, and as amended, as published by Household Goods Carriers’ Bureau, Agent.
* * * * *
APPLICATION OF BATES
Bates named in this tariff will be computed on the net weight of articles shipped and subject to a 500 pound minimum net weight, from point of origin to point of destination. Shipping containers and packing materials will remain the property of the carrier.
*653Transportation rates include the following services:
1.Packing, Unpacking and use of packing materials.
*****
Transportation rates DO NOT include the following services: (See charges in Military Sate Tariff I.C.C. No. 4, and as amended.)
1. Extra Pick-Up or Delivery.
2. Storage-in-transit and Warehouse Handling charges, unless Government facilities are used.
3. Waiting time when the fault of the shipper. *****
DELIYESY TO STOBAGE-IN-TRANSIT
Storage-in-transit of shipments covered by this tariff is the holding of the shipment in the United States in carrier’s warehouse or that of his agent, * * * at the following rates which are in addition to all other charges in this tariff:
1. All shipments consigned to storage-in-transit are subject to a charge, to deliver to storage-in-transit, of one dollar ($1.00) per net cwt.
2. All shipments consigned to storage-in-transit are subject to a warehouse handling charge of fifty cents ($.50) per net cwt., applying only once for each time shipment is placed in storage.
3. The charge for storage-in-transit will be fifty cents ($.50) per net cwt. for each thirty (30) days or fraction thereof.
*****
SATES TO APPLY WHEN SHIPMENTS ASE DIVESTED OS DESTINATION POINT IS CONSIGNED OS SECONSIGNED AFTER COMMENCEMENT OF TRANSPORTATION SERVICE * # * * #
3. When a shipment is reconsigned or diverted while enroute to the point of original consignment, the single factor rate will apply to the point at which the shipment is actually intercepted, and the mileage rate in Military Sate Tariff I.C.C. No. 4 will apply from the point of interception to the new destination point.
30. Item 21 of the “Uniform Tender of Sates and/or Charges” contained in the Uniform Military Basic Tender, *654which was issued by the Bureau as Military Nate Tender No. 20, provided as follows:
TERMINATION OB MODIFICATION OF TENDEE
This tender may be cancelled or modified by the carrier (s) on written notice of not less than thirty (30) days except as to shipments made from original point of shipment (or port of importation, where involved) before the effective date of such notice, and except as to any accrued rights and liabilities of either party hereunder, and further, except such cancellation or modification may be accomplished upon shorter notice by mutual agreement of the parties concerned.
31. Item 110 of Military Rate Tender No. 20 provided, in pertinent part, as follows:

Per Pates

WAITING TIME, not the fault of the carrier.
Vehicle and driver (See notes). Hour $10.00
NOTE 1: Unless otherwise provided by agreement, loading and unloading will be performed between the hours of 8:00 A.M. and 5:00 P.M. and waiting time will be applicable only between these hours, subject to the following allowable free waiting time.
# $ # # at
When shipment is traveling 200 miles or more, three (3) hours free waiting time will be allowed, EXCEPT on shipments stored in transit at destination. * * *
«Í» «5* .{í
NOTE 3: This item not applicable on Sundays or on all officially declared National and State holidays.
32. Item 150 of the Military Basic Tender, insofar as pertinent here, provided as follows:
BATES TO APPLY WHEN SHIPMENTS ARE DIVERTED OB DESTINATION POINT IS CONSIGNED OB EECONSIGNED AFTER COMMENCEMENT OF TRANSPORTATION SERVICE
The term “diversion” as used herein means any change from original delivery instructions, including consignment or reconsignment of a destination point after commencement of transportation service, when authorized by appropriate government transportation officer or transportation agent.
*655When an order for diversion is received by cairier changing the destination, the route or instructions necessary to effect delivery or requiring an addition to or change in billing or an additional movement of the shipment or both, diligent effort will be made by carrier to locate the shipment and effect the change desired. * * *
Upon receipt of diversion instructions and such is accomplished, a $5.00 Diversion Charge will apply in addition to the following provisions, rates and charges:
* * * * .1:

SHIPMENTS DIVERTED AFTER ARRIVAL AT PORT OF DEBARKATION

DIVERTED PRIOR TO SHIPMENT LEAVING PORT OF DEBARKATION:
U.S. DESTINATION: If shipment is diverted to another point within the Continental United States that would ordinarily be serviced through the same Port of Debarkation, apply the single factor transportation rate applicable to the new destination point.
If shipment is diverted to another point within the Continental United States that would not ordinarily be serviced through the same Port of Debarkation, the Port of Debarkation will be considered the destination point and the single factor transportation rate to such point will be applicable. Further transportation to the new destination point within the Continental United States will be subject to the provisions and rates of the carrier’s domestic military rate tariff or tender.
$ ‡
DIVERTED AFTER SHIPMENT HAS LEFT THE PORT OF DEBARKATION:
U.S. DESTINATION: If shipment is diverted to another point within the Continental United States, the point of diversion will be considered the destination point, and the single factor transportation rate to the point of diversion will apply. Further transportation will be considered a new shipment and the provisions and rates of the carrier’s domestic military rate tariff or tender will apply.
33. Item 150A of Supplement 3 to the Military Basic Tender provided, insofar as pertinent, as follows:
RATES TO APPLY WHEN SHIPMENTS ARE DIVERTED OR RECONSIGNED AFTER COMMENCEMENT OF TRANSPORTATION SERVICE
*656The term “diversion” as used herein means any change from original delivery instruction, reconsignment of a destination point after commencement of transportation service, when authorized by appropriate government transportation officer or transportation agent.
When an order for diversion is received by carrier changing the destination, the route or instructions necessary to effect delivery or requiring an addition to or change in billing or an additional movement of the shipment or both, diligent effort will be made by carrier to locate the shipment and effect the change desired. * * *
Upon receipt of diversion instructions and such is accomplished, a $5.00 Diversion Charge will apply in addition to the following provisions, rates and charges: $ ‡ ‡

SHIPMENTS DIVERTED AFTER ARRIVAL AT PORT OF DEBARKATION

* * * * * DIVERTED AFTER SHIPMENT HAS LEFT THE PORT OF DEBARKATION: *****
OVERSEAS DESTINATION: If shipment is diverted to another point within the same destination country, the point of diversion will be considered the destination point, and the single factor transportation rate to the point of diversion will apply. Further transportation will be subject to carrier’s applicable rate.
34. Item 40 of Advance Container Transit, Inc., Freight Tariff No. 1 provided, in pertinent part, as follows:
APPLICATION OF RATES
^ ❖ Hs
(b) Rates named in this tariff will apply on a shipment from point of origin to point of destination and will include:
(1) Preliminary packing, including cost of any packing materials or containers used, and the servicing of appliances.
35. Item 130 of Advance Container Transit, Inc., Freight Tariff No. 1 provided as follows:

SHIPMENTS ORIGINATING IN STORAGE WAREHOUSES

The carrier will accept shipments originating at Storage Warehouses under the following conditions:
*657(1) Prepacked items such as barrels, cartons, crates and boxes will not be repacked; such items will be unpacked at destination.
(2) No liability will be assumed for adequacy of such packaging.
(3) Appliances will be serviced when required at origin, and tmserviced at destination.
(4) Rates quoted herein will be reduced by $1.50 per hundred pounds.
(5) Government Bills of Lading will be annotated:
“SHIPMENT FEOM STORAGE WAREHOUSE.”

III. Alleged Diversion to New Point Without SIT

36. Shipment 3920. (a) Shipment 3920 originated in Germany and was consigned on the Government bill of lading (“GBL”) to the property owner as “OWENS, Judson E., Lt. Col. 0555567,” with the destination given on the GBL as “Trans Officer, Fort Worth, Texas.” Storage in transit (“SIT”) was authorized. The “Marks” block of the GBL carried the notation “CARRIER WILL NOTIFY T. O. FORT WORTH, TEXAS UPON ARRIVAL AND PRIOR TO PLACEMENT IN SIT.” The shipment was not stored in transit. When it arrived at Fort Worth, the shipment was delivered, on defendant’s instructions, to the property owner at 1804 Dakar Drive, Fort Worth, Texas.
(b) On shipment 3920, plaintiff has been paid transportation charges from Germany to Texas.
(c) Plaintiff’s claim on this shipment, as asserted in the petition and at the trial, was for payment of the miniTmim diversion mileage charge provided for in Section II of Supplement 1 to the Bureau’s Military Rate Tariff No. 19 for the alleged diversion from the GBL destination to the owner’s residence, in the amount of $70.56, plus the flat $5 diversion charge provided for in Item 155 of the Bureau’s Military Rate Tariff No. 4.
(d) In its reply brief, plaintiff stated that it “is withdrawing its claim for diversion compensation on Shipment 3920 * *
37. Shipment 69Jfi. (a) This shipment originated in Japan and was consigned on the Government bill of lading to *658the property owner as “S/SGT THEODORE R. MOORE, AF 17324220, USAF, MAXWELL AIR FORCE BASE,” with, the destination given on the GBL as “MONTGOMERY, ALABAMA.” Storage in transit was authorized. The “Marks” block of the GBL carried the notation “* * * CARR WILL NOTIFY TMO, MAXWELL AFB, AT,A UPON ARR OF GOODS PRIOR TO PLACING IN STORAGE.” The shipment was not stored in transit. Upon the arrival of the shipment at Montgomery, Alabama, plaintiff was instructed by defendant to deliver the shipment to the property owner’s residence, 709 Stonewall Drive, Prattville, Alabama. The distance between Montgomery and Prattville is approximately 10 miles.
(b) On shipment 6940, plaintiff has been paid transportation charges from Japan to Alabama.
(c) Plaintiff’s claim on this shipment is for payment of the minimum diversion mileage charge provided for in Section II of Supplement 13 to the Bureau’s Military Rate Tariff No. 15 for the alleged diversion from the GBL destination to the owner’s residence, in the amount of $35.73, plus the flat $5 diversion charge provided for in Item 155 of the Bureau’s Military Rate Tariff No. 3.

IV. Alleged Diversion to SIT

38. Shipment 1100. (a) Shipment 1100 originated in Hawaii and was consigned on the Government bill of lading to the property owner, “FLETCHER L. BLACKSTOCK, LTJG, USN 658226,” with the destination given on the GBL as “SAN DIEGO, CALIFORNIA.” Storage in transit was authorized. When the shipment arrived at San Diego, defendant instructed that it be placed in storage-in-transit, and this was accomplished in the warehouse of plaintiff’s agent, Mission Van & Storage Co., at 4550 Mission Gorge Place in San Diego. Defendant subsequently ordered that the shipment be removed from SIT and delivered to the property owner at his residence, 6332 Waterfall Place, San Diego, California.
(b) On Shipment 1100, plaintiff has been paid transportation charges from Hawaii to California, charges for *659SIT and warehouse handling in San Diego, and a delivery charge under Section V of Supplement 12 to the Bureau’s Military Nate Tariff No. 5 for delivering the shipment from the storage warehouse to the property owner’s residence.
(c) Plaintiff’s claim respecting shipment 1100, as asserted in the petition and at the trial, was for a minimum diversion mileage charge based on the land transportation rates provided for in Section III of Supplement 7 to the Bureau’s Military Rate Tariff No. 5 for the alleged diversion of the shipment to SIT, instead of direct delivery to the property owner, in the amount of $132, plus the flat $5 diversion charge provided for in Item 155 of the Bureau’s Military Rate Tariff No. 5.
(d) Plaintiff stated in its reply brief that it is withdrawing its diversion claims on shipment 1100.
(e) Defendant has conceded that plaintiff is entitled to recover an additional sum of 19 cents on the transportation of shipment 1100 from Hawaii to California.
39. Shipment (a) Shipment 1240 originated in Germany and was consigned on the Government bill of lading as follows: “Transportation Officer, U.S. Army ATC Brooklyn, New York, Hold f. instr. at carr. port facilities.” The destination was given on the GBL as “Brooklyn 50 New York, N.Y. USA.” Storage in transit was authorized. Upon the arrival of the shipment in Brooklyn, defendant directed that the shipment be placed in storage-in-transit; and plaintiff, accordingly, moved the shipment to the warehouse of plaintiff’s agent, Imperial Storage Co., in Hoboken, New Jersey. Defendant subsequently ordered the shipment removed from SIT and delivered to the property owner in Fort Sill, Oklahoma.
(b) On Shipment 1240, plaintiff has been paid a transportation charge from Germany to New York, SIT and warehouse handling charges in Hoboken, and charges for a delivery to SIT and for a diversion from SIT to Oklahoma.
(c) Plaintiff, in the petition and at the trial, asserted claims for the minimum diversion mileage charge provided for in Section II of Supplement 1 to the Bureau’s Military Rate Tariff No. 19 for the movement of shipment 1240 to *660the SIT warehouse in Hoboken, in the amount of $28.91, plus the flat $5 diversion charge provided for in Item 155 of the Bureau’s Military Rate Tariff No. 4 (and a charge for delivery from the SIT warehouse).
(d) Plaintiff has stated in its reply brief that it is withdrawing its diversion claims in connection with the movement of shipment 1240 to the SIT warehouse in Hoboken.
(e) Defendant has conceded that plaintiff failed to receive, and is entitled to recover, a $5 diversion charge in connection with the diversion of shipment 1240 to Ft. Sill, Oklahoma.
40. Shipment 15110. (a) Shipment 1520 originated in Hawaii and was consigned on the Government bill of lading to “SSGT EDGAR L. COCHRAN AF 38458309 HQ 4137 STRAT WG, SAC ROBINS AIR FORCE BASE,” with the destination given on the GBL as “GEORGIA.” Storage in transit was authorized. Upon the arrival of the shipment at Robins Air Force Base, defendant directed that it be placed in storage-in-transit, and this was accomplished in the warehouse of plaintiff’s agent, Carroll’s Moving & Storage Co., at 1396 Broadway, Macon, Georgia. Defendant subsequently ordered the shipment removed from SIT and delivered to the property owner at Robins Trailer Park, Lot 17, Warner Robins, Georgia.
(b) On Shipment 1520, plaintiff has been paid charges for transportation from Hawaii to Robins Air Force Base, Georgia, for SIT and warehouse handling in Macon, and charges for pick-up to and delivery from SIT.
(c) Plaintiff’s claim, as asserted in the petition and at the trial, was for the minimum diversion mileage charge provided for in Section II of Supplement 13 to the Bureau’s Military Rate Tariff No. 15 for the alleged diversion of the shipment to SIT in Macon, instead of direct delivery to the property owner, in the amount of $12.33, plus the flat $5 diversion charge provided for in Item 155 of the Bureau’s Military Rate Tariff No. 5.
(d) Plaintiff stated in its reply brief that it is withdrawing its diversion claims on shipment 1520.
(e) Defendant has asserted a counterclaim for the re*661covery of the charge collected by plaintiff for the delivery of shipment 1520 from storage. Plaintiff, in its reply brief and objections to defendant’s requested findings, does not oppose this counterclaim.
41. /Shipment 18W. (a) Shipment 1820 originated in Germany and was consigned on the Government bill of lading to “SFC DILLARD, GARLAND K RA16 329 560 TRANS OFFICER,” with the destination shown as “ATTC BROOKLYN 50 N.Y. # HOLD i.e., Brooklyn Army Terminal. Upon the arrival of the shipment in Brooklyn, defendant’s transportation officer ordered the shipment placed in storage-in-transit, and plaintiff accordingly placed the shipment in the warehouse of its agent, Imperial Storage Co., in Hoboken, New Jersey. Defendant subsequently ordered the shipment removed from SIT and delivered to the property owner in Charleston, West Virginia.
(fe)' On shipment 1820, plaintiff has been paid charges for the transportation from Germany to New York, charges for pick-up to SIT, storage and warehouse handling charges in Hoboken, and a diversion mileage charge from New York to Charleston, West Virginia.
(c) Plaintiff’s claim on this shipment, as asserted in the petition and at the trial, was for the minimum diversion mileage charge provided for in Section II of Supplement 1 to the Bureau’s Military Rate Tariff No. 19 for the movement from the GBL destination in Brooklyn to the SIT warehouse in Hoboken, in the amount of $37.98, plus the flat $5 diversion charge provided for in Item 155 of the Bureau’s Military Rate Tariff No. 4 (and a charge for delivery from SIT to Charleston).
(d) Plaintiff stated in its reply brief that it is withdrawing its diversion claims with respect to shipment 1820.
(e) Defendant has conceded that plaintiff is entitled to recover an additional sum of $6.06 on the transportation of shipment 1820 from Germany to West Virginia.
42. Shipment 5660. (a) Shipment 5660 originated in New York and was consigned on the Government bill of lading to the “TRANSPORTATION OFFICER, CLARK AIR FORCE BASE, ANGELES, PROV. OF PAM-*662PANGA,” with, the destination given on the GBL as “CLANK AIR FORCE BASE, PHILIPPINE ISLANDS.” Storage-in-transit was authorized. Upon the arrival of the shipment at Clark Air Force Base, defendant directed that it be placed in storage-in-transit; and this was accomplished in the warehouse of plaintiff’s agent, Luzon Brokerage Corp., in Angeles, Pampanga, Philippines. Defendant subsequently ordered the shipment removed from SIT and delivered to the property owner at No. 12 Marlene Apartments, Severina Sub-Division, Balbago, Angeles, Pam-panga, Philippines.
(b) On Shipment 5660, plaintiff has been paid transportation charges from New York to the Philippines, SIT and warehouse handling charges in Angeles, and a charge for delivering the shipment from the storage warehouse to the property owner’s residence in Balbago.
(c) Plaintiff’s claim, as asserted hi the petition and at the trial, was for a diversion mileage charge based on the rates provided for in Section V of Supplement 9 to the Bureau’s Military Rate Tariff No. 3 for the alleged diversion of the shipment to SIT, instead of direct delivery to the transportation officer, hi the amount of $47, plus the flat $5 diversion charge provided for in Item 155 of MRT 3.
(d) Plaintiff stated in its reply brief that it is withdrawing its diversion claims with respect to shipment 5660.

V. Alleged Diversion to Non-Temporary Storage

43. Shipment J^lpSO. (a) Shipment 4430 originated in France and was consigned on the Government bill of lading as follows: “PORT TRANSPORTATION OFFICER, BROOKLYN ARMY TERMINAL, BROOKLYN, NEW YORK.” The destination given on the GBL was “BROOKLYN ARMY TERMINAL, BROOKLYN, NEW YORK.” Storage in transit was authorized. The “Marks” block of the GBL indicated “SSGT JEROME E PAUL” as the owner and carried the notation “* * * CARRIER WILL NOTIFY CONSIGNEE ON ARRIVAL HHGS PRIOR TO PLACEMENT INTO STORAGE.” The shipment was not delivered to the Brooklyn Army Terminal, but pursuant to *663a Notice of Diversion issued by the transportation officer at Brooklyn Army Terminal, the shipment was reconsigned to the property owner, Sgt. Jerome Paul, and was ordered placed into non-temporary storage in the warehouse of Major Van Lines in Jersey City, New Jersey.
(b) On Shipment 4430, plaintiff has been paid transportation charges from France to New York, and the diversion mileage charge provided for in Section II of Supplement 1 to the Bureau’s Military Bate Tariff No. 19 for the movement from the GBL destination to the non-temporary storage warehouse, in the amount of $22.30.
(c) Plaintiff’s diversion claim on shipment 4430 is for the flat $5 diversion charge provided for in Item 155 of the Bureau’s Military Bate Tariff No. 4.
(cl) Defendant admits liability for the flat $5 diversion charge with respect to shipment 4430.

VI. SIT Extension

44. Shipment 4800. (a) Shipment 4800 originated in Germany and was consigned to the property owner at Ft. Sheridan, Illinois. The “Marks” block of the GBL specified that “SIT not to exceed 90 days is auth at destination.” Upon the arrival of the shipment at Ft. Sheridan, the transportation officer ordered the shipment 'placed in SIT; and plaintiff, accordingly, placed the shipment in the warehouse of its agent, Anderson Brothers, in Chicago, Illinois, on October 18, 1962. Defendant subsequently authorized an extension of the storage to April 14, 1963. However, at the end of 159 days’ storage on March 27, 1963, defendant ordered the shipment removed from SIT and delivered to the property owner’s residence in Park Forest, Illinois.
(b) On Shipment 4800, plaintiff has been paid charges for the transportation, for a delivery to storage, for 180 days’ storage, and for warehouse handling.
(c) In the petition and at the trial, plaintiff asserted a claim for a $5 diversion charge on the basis of the change in storage arrangements ordered by defendant with respect to shipment 4800.
(d) In its reply brief, plaintiff stated that it is withdraw*664ing its claim for a $5 diversion charge in connection with shipment 4800.
46. Shipment 6980. (a) Shipment 6980 originated in Germany and was consigned to the property owner at Fort Holabird, Maryland. The “Marks” block of the GBL specified that “SIT NOT TO EXCEED 90 days is authorized at destination.” Upon the arrival of the shipment at Fort Hola-bird, the transportation officer ordered the shipment placed in SIT; and plaintiff, accordingly, placed the shipment in the warehouse of its agent, Allstates Van & Storage, in Baltimore, Maryland, on October 12,1962. By means of a letter to plaintiff’s agent, dated March 27, 1963, the transportation officer at Fort Holabird ordered an additional 90 days’ storage, and advised plaintiff’s agent that any additional storage beyond 180 days could later “be straightened out.” The shipment was not ordered removed from SIT before the end of the second 90-day storage period; and, by means of a letter to plaintiff’s agent, dated April 10, 1963, the transportation officer at Fort Holabird ordered the shipment released on April 11, 1963, to Starr Van & Storage Co. for placement in non-temporary storage. As a result, defendant required plaintiff to hold shipment 6980 in SIT for a total of 182 days.
(b) On Shipment 6980, plaintiff has been paid charges for the transportation, for a delivery to SIT, for SIT, and for warehouse handling.
(c) In its petition and at the trial, plaintiff 'asserted a claim for a $5 division charge in connection with each of the two changes in storage arrangements required by defendant, the total amount claimed being $10.
(d) In its reply brief, plaintiff stated that it is withdrawing its diversion claims in connection with shipment 6980.

VII. Delivery From SIT

47. Shipment In addition to the diversion claims which plaintiff originally asserted with respect to shipment 1240 but subsequently withdrew (see finding 39), plaintiff assorts in connection with shipment 1240 a claim in the amount of $243.47 for the delivery from SIT to Ft. *665Sill, Oklahoma, based on. the delivery transportation rate provided for in Section Y of Supplement 17 to Military Eate Tariff No. 4. This claim is in lieu of the compensation allowed by defendant for the diversion of shipment 1240 from the Port of New York to Ft. Sill.
48. Shipment 6280. (a) Shipment 5280 originated in England. The consignee was given on the Government bill of lading as “TEANS OFFICEE 4510th COM CEEW TNG WG(TAC),” and the destination was given as “LUKE AFB AEIZ.” The “Marks” block on the GBL contained the following notations: “FOE: S/SGT EICHAED I WHIT-TAKEE, AF18137568,” and “90 DAYS SIT AUTH AND WILL BE AT DESTN., TMO WILL BE NOTIFIED PEIOE TO PLACEMENT IN STOEAGE.” Upon the arrival of the shipment at Phoenix, Arizona, shipment 5280 was placed by the carrier in storage-in-transit in that city on instructions issued by the transportation officer at Luke Air Force Base. Defendant subsequently ordered the shipment removed from SIT and delivered to the property owner in Goodyear, Arizona, about 12 miles away.
(b) On shipment 5280, plaintiff has been paid charges for the transportation from England to Arizona, for delivery to storage, for storage, and for warehouse handling in Phoenix.
(c) Plaintiff claims compensation in the amount of $109.20 for the delivery from SIT, based on the rate for this service prescribed in Section V of Supplement 15 to MET No. 4.
49. Shipment 6960. (a) Shipment 5960 originated in Tennessee. The consignee was given on the Government bill of lading as “TEANSPOETATION OFFICEE, 32 Trans Co, Stuttgart Post, Germany,” and the destination was given as “Stuttgart Post, Germany.” Storage-in-transit was authorized, and the carrier was instructed to notify the transportation officer at Stuttgart Post prior to placing the shipment in SIT. Upon the arrival of shipment 5960 at Stuttgart, the transportation officer ordered the shipment stored in the carrier’s warehouse serving Stuttgart Post. Subsequently, the *666transportation officer ordered the shipment removed from SIT and delivered to the property owner’s residence in Oss-weil, Germany.
(b) Shipment 5960 moved in motor-van-sea-van service and was subject to the provisions of Military Kate Tariff No. 4, Which provided mnltifactor rates as applicable from U.S. origins to Germany, and also provided a delivery transportation rate to apply on shipments stored at destination.
(c) On shipment 5960, plaintiff has been paid charges for the transportation from Tennessee to Germany, for storage and warehouse handling in Stuttgart, and for the movement from SIT to the property owner’s residence as a delivery from SIT. The charge for delivery from SIT amounted to $29.55, based on the rate for this service prescribed in Section V of Supplement 11 to MET No. 4; and plaintiff does not seek any additional compensation for the delivery from SIT.
50. Shipment 6820. (a) Shipment 6820 originated in Indiana and was consigned to the property owner at Wies-baden Air Base, Germany. Storage in transit was authorized and the carrier was instructed to notify the transportation officer at Wiesbaden Air Base prior to placing the shipment in storage. Upon the arrival of the shipment at Wiesbaden, the transportation officer ordered that it be placed in storage-in-transit; and the carrier thereupon stored the shipment in a warehouse at Frankfurt, Germany. Defendant subsequently ordered the shipment removed from SIT and delivered to the property owner’s residence at Saalgasse 5-1, Wiesbaden, Germany.
(b) This shipment moved in motor-van-sea-van service and was subject to the provisions of Military Kate Tariff No. 4, which provided a charge for delivery of a shipment from SIT when the storage occurred at destination.
(c) On shipment 6820, plaintiff has been paid charges for the packing services, for the transportation from Indiana to Germany, for storage and warehouse handling in Frankfurt, and for the movement from SIT to the property owner’s residence as a delivery from SIT. The charge for the delivery from SIT was in the amount of $22.05, based on the rate for *667this service prescribed in Section Y of Supplement 17 to TVTR.T No. 4; and plaintiff does not seek any additional compensation on this shipment for the delivery from SIT.

VIII. Additional Transportation Allegedly Performed as a Result of Maritime Strikes

51. The Strikes, (a) On October 1,1962, there was a strike of approximately 50,000 longshoremen in the Atlantic and Gulf ports from Maine to Texas. The longshoremen returned to work on October 8,1962, pursuant to a Taft-Hart-ley Act injunction issued by the United States District Court for the Southern District of New York. On December 23, 1962, the longshoremen again went on strike. This 'strike lasted until January 26-28,1963.
(b) The East Coast and Gulf Coast ports were closed while the strikes were in progress.
52. Strike Messages, (a) Because of the effect the maritime strike would have on the transportation of military personnel’s household goods, the Army and the Air Force sent a series of “strike messages” during the period September-December of 1962 to various military commanders in the United States and overseas. These messages directed the military commands to offer to Global (and other freight forwarders and carriers) the opportunity to utilize, on a voluntary basis, the Military Sea Transportation Service (“MSTS”) in providing ocean transportation for international TGBL shipments of household goods. Pertinent instructions were issued to the military commands in the “strike messages.”
(b) The message of September 26,1962, recited that some TGBL carriers “desire to turn HHGs shipments over to the military terminals for port handling and ocean transportation services.” The message directed that “TGBL shipment turned over to the military terminal must be on a voluntary basis * * The September 26,1962, message further recited that after ocean transportation by the MSTS, “The HHGs shipments will be made available to the TGBL carrier for pick up only at the oversea military port of discharge.”
(c) The message of September 30, 1962, directed origin *668TO’s to “determine if carrier is receptive to participating in this plan on a voluntary basis prior to tendering the HHGs shipment,” and stated that “Only those carriers agreeing to the plan will be utilized.” This same message repeatedly referred to the fact that the household goods would be carried between MSTS “military terminals.”
(d) The strike message of October 12, 1962, stated that “Where the TBL carrier is unable to obtain commercial lift to meet preferred arrival date for those shipments now in the possession of their port agents or in transit, such shipments may on a voluntary basis, repeat on a voluntary basis, be turned over to the military terminal for ocean lift.”
(e) The strike messages stated that the carriers had to agree to accept the rate reductions published by the Department of the Army for the port handling and ocean transportation which were performed by the Government, and that the Government bills of lading on shipments handled by MSTS during the strikes would be annotated to show the amount by which the applicable transportation charges were to be so reduced.
(f) These instructions were followed by the military commands, and were communicated to Global.
53. Shipment S160. (a) Shipment 3160 was tendered to plaintiff for movement in the door-to-door container mode from Amarillo Air Force Base in Texas to the property owner at Torrejon Air Base in Spain. Plaintiff transported the shipment to New Orleans, Louisiana. Because of a maritime strike, and in accordance with arrangements made pursuant to the “strike messages” referred to In finding 52, plaintiff turned the shipment over to defendant in New Orleans for transportation to a Spanish port of debarkation aboard a vessel owned or operated by the Military Sea Transportation Service (“MSTS”), a Government agency. Shipment 3160 was loaded aboard an MSTS vessel on or about December 20,1962.
(b) This change was confirmed by the transportation officer through the issuance of a “diversion order” on February 19,1963, stating that shipment 3160 was “diverted * * * *669at USATTCG” on December 20, 1962, “by Global Van Lines.”
(c) Shipment 3160 was discharged by the MSTS vessel at Cadiz, Spain, which is located 443 miles from Torrejon Air Base. The commercial port of debarkation nearest to Torrejon Air Base is Barcelona, which is located 377 miles from Torrejon Air Base.
(d) On shipment 3160, plaintiff has been paid for the transportation from Amarillo Air Force Base in Texas to Torrejon Air Base in Spain.
(e) Plaintiff claims as additional compensation a minimum diversion mileage charge in the amount of $41.58, based on the land transportation rates provided for in Section III of the Bureau’s Military Bate Tariff No. 4, for the alleged diversion of shipment 3160 to the Army Transportation Terminal Command at New Orleans, plus the flat $5 diversion charge provided for in Item 155 of MBT No. 4.
(f) Plaintiff also claims additional compensation in the amount of $39 because shipment 3160 was discharged by the MSTS vessel at Cadiz. This charge is computed by using, as the measure of compensation, the overseas transportation rate prescribed in Section VTI of Supplement 17 to MBT No. 4 for shipments moving within Spain, and applying such rate to a distance of 66 miles, representing the difference between 443 miles and 377 miles (see paragraph (c) of this finding).
(g) There is no evidence in the record to show that shipment 3160 was moved from one pier to another pier in New Orleans, Louisiana.
(h) The evidence in the record indicates that plaintiff probably would have used Barcelona as the port of debarkation for shipment 3160 if the maritime strike had not occurred and the ocean transportation had been via a commercial carrier.
54. Shipment 5820. (a) Shipment 5820 was tendered to plaintiff for movement in the door-to-door container mode from Larson Air Force Base, Washington, to Wiesbaden Air Base in Germany. Plaintiff transported the shipment to New Orleans, Louisiana. Because of a maritime strike, and *670in accordance with arrangements made pursuant to the “strike messages” referred to in finding 52, plaintiff turned the shipment over to defendant in New Orleans for transportation to a German port of debarkation aboard a vessel owned or operated by the MSTS. Shipment 5820 was loaded aboard an MSTS vessel on or about January 14,1963.
(b) This change was confirmed by the transportation officer through the issuance of a “diversion order” on February 19, 1963, stating that the shipment was “diverted * * * at USATTCG [U.S. Army Transportation Terminal (Gulf)]” on January 14, 1963, “by Global Yan Lines.”
(c) On shipment 5820, plaintiff has been paid for the transportation from Larson Air Force Base, Washington, to Germany.
(d) Plaintiff seeks as additional compensation a minimum diversion charge in the amount of $26.26, based on the land transportation rates provided for in Section III of Supplement 17 to the Bureau’s Military Bate Tariff No. 4, for the alleged diversion of the shipment to the Army Transportation Terminal Command at New Orleans, plus the flat $5 diversion charge provided for in Item 155 of MET No. 4.
(e) There is no evidence in the record to show that shipment 5820 was moved from one pier to another pier in New Orleans, Louisiana.
55. Shipment 13J/.0. (a) Shipment 1340 was tendered to plaintiff on November 26, 1962, at El Paso, Texas, for transportation to Kassel, Germany, in the door-to-door container mode. Plaintiff transported the shipment to New Orleans, Louisiana, a distance of 1,114 miles from El Paso. Houston, Texas, is a commercial port of embarkation and is located a distance of 755 miles from El Paso. The record does not disclose why plaintiff transported shipment 1340 to New Orleans for embarkation, rather than to Houston. The shipment arrived in New Orleans on December 15, 1962. A strike by longshoremen in New Orleans occurred on December 23,1962. Because of the strike, and in accordance with arrangements made pursuant to the “strike messages” referred to in finding 52, plaintiff turned shipment 1340 over to defendant in New Orleans for transportation to a German port of debarkation aboard a vessel owned or operated *671by the MSTS. The shipment was loaded aboard an MSTS vessel on or about January 19,1963.
(b) This change was retroactively confirmed by the transportation officer through the issuance of a “diversion order” on February 19, 1963, stating that shipment 1340 was “diverted * * * at USATTCG” on January 11,1963, “by Global Van Lines.”
(c) Shipment 1340 was discharged by the MSTS vessel at Bremerhaven, Germany, which is located a distance of 211 miles from Kassel, Germany. The German port of debarkation nearest to Kassel is Bremen, which is located a distance of 173 miles from Kassel.
(d) On shipment 1340, plaintiff has been paid for the transportation from El Paso, Texas, to Germany.
(e) (1) On shipment 1340, plaintiff seeks additional compensation in the 'amount of $112.99 because plaintiff, in transporting the shipment from El Paso to New Orleans, provided 359 miles of additional land transportation that would not have been required if plaintiff had transported the shipment from El Paso to Houston for embarkation aboard an ocean-going vessel. This charge is computed by using, as the measure of compensation, the land transportation rates applicable to shipments moving between points within the United States, as provided for in Section III of Supplement 15 to the Bureau’s Military Bate Tariff No. 4.
(2) Plaintiff also seeks additional compensation in the amount of $35.95 because shipment 1340 was discharged by the MSTS vessel at Bremerhaven. This charge is computed by using, as the measure of compensation, the overseas transportation rates prescribed in Section VII of Supplement 17 to MET No. 4 on shipments moving within Germany, and applying such rate to a distance of 38 miles, representing the difference between 211 miles and 173 miles (see paragraph (c) of this finding).

IX. Additional Transportation Allegedly Performed on Mode 5 Shipments

56. Shipment S£90. (a) Shipment 3290 was tendered to plaintiff in the Panama Canal Zone for transportation in door-to-door Container-Government (MSTS) service (Mode *6725) to Fort Bragg, North. Carolina. The Government bill of lading referred to plaintiff’s Section 22 Quotation ICC No. 772 and a single-factor rate of $18.60 per 100 pounds, as did plaintiff’s household goods bill of lading and freight bill. Plaintiff billed defendant at the rate shown in these documents and was paid on that basis for the transportation of shipment 3920 from the Panama Canal Zone to North Carolina.
(b) The shipment was transported bj an MSTS vessel from Panama to New Orleans, where plaintiff consolidated the shipment with three other shipments for further transportation by flat-bed trailer, with two stop-offs at Augusta, Georgia, and one stop-off and a final delivery at Fay-etteville, North Carolina.
(c) In the petition and at the trial, plaintiff claimed that Shipment 3290 should have been discharged at the port of Charleston, South Carolina, and that it was entitled to additional compensation in the amount of $93.96 for the additional land transportation resulting from the discharge of the shipment at New Orleans.
(d) In its reply brief, plaintiff stated that it was withdrawing its claim for additional compensation on shipment 3290 with respect to the additional land transportation allegedly performed.

X. Shipments Originating Outside Tariff Pickup Radius

57. Shipment 120. (a) Shipment 120 was tendered by defendant to plaintiff at Clark Air Base in the Philippines for transportation to Japan. Clark Air Base is located 55 miles from Manila. Plaintiff picked the shipment up at Clark Air Base and transported it to Japan, where it was placed in SIT at Yokohama and subsequently was delivered to the property owner at Tokyo.
(b) On shipment 120, plaintiff billed defendant, and the latter paid plaintiff, for the transportation from Manila to Japan, for storage and warehouse handling, and for the delivery from SIT to the property owner’s residence.
(c) Plaintiff asserts a claim for compensation in the amount of $61.23 for the land transportation performed be*673tween Clark Air Base and Manila, based on the rates applicable to land transportation performed between points in the Philippines and set out in Section iy of Supplement 3 to Military Bate Tariff No. 6, which prescribed a mileage land transportation rate to apply on shipments originating at points in the Philippines located more than 30 miles from Manila.
(d) Defendant concedes that plaintiff was entitled to compensation in the amount claimed for the land transportation performed from Clark Air Base to Manila.
!(e) The evidence in the record shows that plaintiff has been paid the sum of $64.23 for which it sued on shipment 120.
58. Shipment 87B0. (a) Shipment 8720 was tendered by defendant to plaintiff at Green Park, Japan, for transportation to Honolulu, 'Hawaii, in the motor-van-sea-vam service under multiple-factor rates, i.e., separate rates (1) for the land transportation in Japan and (2) for the water transportation from Japan to Hawaii and delivery to any point on the Island of Oahu. Green Park is located 40 miles from Yokohama, Japan. Plaintiff transported shipment 8720 to Hawaii, where it was first placed in SIT in Honolulu and was subsequently delivered to the property owner in Oahu, Hawaii.
(b)- On Shipment 8720, plaintiff billed defendant, and defendant paid plaintiff, for the transportation from Yokohama to Honolulu, for storage and warehouse handling, and for the delivery from SIT to the property owner’s residence.
(c) Plaintiff claims compensation in the amount of $43 for the land transportation performed from Green Park to Yokohama, based on the rates applicable to land transportation performed between points in Japan and set out in Section IV of Supplement 3 to MBT No. 6, which provided a mileage land transportation rate to apply on shipments originating at points in Japan located more than 30 miles from Yokohama.
(d) Defendant concedes that plaintiff was entitled to receive $43 for the performance of the land transportation *674from Green Park to Yokohama (but contends that the claim is now barred by the pertinent statute of limitations, as to which see part XXIV of the findings of fact).
59. Shipment 8019. (a) Shipment 3019 was tendered by defendant to plaintiff at Triangle, Virginia, for transportation to Oahu, Hawaii, in the door-to-door container mode. Plaintiff picked the shipment up at Triangle and transported it to Hawaii, where it was first placed in SIT in Honolulu, and subsequently was delivered to the property owner in Kailua, Hawaii.
(b) In the petition, plaintiff asserted a claim for additional compensation because shipment 3019 was allegedly picked up outside the pertinent pickup radius for the Quan-tico Marine Corps School.
(c) The main entrance of the Quantico Marine Corps School is located in Triangle, Virginia. There is no evidence of record showing that shipment 3019 was picked up by plaintiff off the Marine Corps base.
(d) Plaintiff stated in its requested findings of fact that it was withdrawing its claim for additional compensation on the ground that shipment 3019 allegedly originated outside the tariff pickup radius.

XI. Shipments Allegedly Packed at No-n-Temporary Storage Origins

60. Shipment Ifilfi. (a) Shipment 4240 was picked up by plaintiff at the Carolina Van & Storage Company warehouse in Raleigh, North Carolina, where it was in non-temporary storage. The shipment was tendered to plaintiff for delivery to Pirmasens Post, Germany. The inventory of shipment 4240, which was prepared when plaintiff picked up the shipment at the point of origin, showed that this shipment contained 7 barrels and 7 cartons annotated with a symbol meaning “Packed by Global.” The inventory also showed that this shipment contained a carton annotated with a symbol meaning “Contents & Condition Unknown.”
(b) The bill of lading relative to shipment 4240 contained a reference to a rate of $26.50 per cwt. and a notation stating “PROM STGE WHSE.”
*675(c) Defendant 'paid plaintiff $397.50 for the movement from Raleigh, North Carolina, to Germany based on a transportation charge of $26.50 per cwt., which reflected a reduction of $1.50 per cwt. in the charge of $28.00 set forth in Special Quotation I.C.C. No. 817. Except for the transportation rates and minimum weight provisions set forth in Items 11 and 12 thereof, Special Quotation I.C.C. No. 817 was subject to the terms and provisions of the Bureau’s Military Rate Tariff No. 16 and supplements thereto.
(d) In the petition and at the trial, plaintiff claimed that it was entitled to the full transportation charge on shipment 4240, without a reduction of $1.50 per cwt., or additional compensation in the amount of $22.50.
(e) In its reply brief, plaintiff stated that it was withdrawing its claim on shipment 4240.
61. Shipment 5080. (a) Shipment 5080 was picked up by plaintiff at the PDQ Van & Storage Company warehouse in Marysville, California, where it was in non-temporary storage. The shipment was tendered to plaintiff for transportation to Ramey Air Force Base, Puerto Rico.
(b) The inventory of shipment 5080, which was prepared when plaintiff picked up the shipment at the point of origin, showed that it contained 12 cartons, 2 dish packs, and 1 bundle, each bearing an annotation indicating that it had been packed by plaintiff’s agent. The inventory also showed that the shipment contained one carton bearing an annotation indicating that it had been packed or wrapped by the owner.
(c) The bill of lading on shipment 5080 contained an annotation to the effect that “THIS SHIPMENT MOVING FROM NON-TEMP STORAGE.”
(d) Plaintiff billed for this shipment on the basis of a rate of $27.45 per 100 lbs., citing as authority Tariff ICC 731, and the bill was paid by defendant.
(e) Defendant has filed a counterclaim for the amount of $13.80 on shipment 5080, contending that the rate of $27.45 per 100 lbs. was subject to the $1.50 per cwt. reduction provided for in MRT No. 16 with respect to shipments originating at non-temporary storage warehouses.
*676(f) The pre-packing referred to in Section II of Supplement 4 to MET No. 16 is the preliminary packing of a shipment, and this consists of wrapping and packing items, such as dishes, ¡books, and linens, into cartons, barrels, and boxes prior to placing the shipment into the large through-containers for the movement from origin to destination.
(g) The evidence in the record fails to show that no preliminary packing was performed on these goods prior to the non-temporary storage; and it does not show that defendant directed plaintiff to repack these goods.

XII. Warehouse Handling Allegedly Performed In Government Warehouse

62. (a) Warehouse handling is the service of (1) moving a shipment from the warehouse receiving area (i.e., the platform at the entrance of the storage warehouse) to the position within the warehouse where the shipment will remain during storage-in-transit, (2) the necessary record-keeping, and (3) the reverse movement out to the platform when the shipment is removed from storage-in-transit. Warehouse handling is always performed by someone when a shipment is placed in storage-in-transit, and it consists of the same activities irrespective of whether performed in a commercial warehouse or in a Government storage facility.
(b) Although warehouse handling occurs both when a shipment goes into the warehouse and when it moves out, the warehouse handling charges in Item 185B in Supplement 17 to MET No. 4 and in Item 175 A in Supplement 2 to MET No. 9 apply only once each time a shipment is placed in storage-in-transit.
63. Shipment Wifi, (a) Shipment 1040 originated in Germany and was consigned to the property owner at El Paso, Texas. The “Marks” block in the Government bill of lading carried the notation “CABE will notify T.O. at Ft. Bliss, Texas upon arr of goods prior to placing in storage.” On the arrival of the shipment in Texas, defendant instructed that it be placed in storage-in-transit in a Government warehouse facility at Fort Bliss, Texas. Subsequently, and again at defendant’s request, plaintiff removed the ship-*677meat from the Government warehouse and delivered it to the property owner at Building No. 7008, WBA Hospital, El Paso, Texas.
(b) On Shipment 1040, plaintiff claims compensation in the amount of $5 for allegedly performing warehouse handling, based on the rates set forth in Item 185B in Supplement 17 to MET No. 4. Since the storage was performed in a Government facility, plaintiff makes no claim for storage charges.
(c) In addition to the provision referred to in paragraph (b) of this finding, shipment 1040 was subject to the provisions of MET ICO No. 19, which provided in pertinent part as follows:
APPLICATION OF EATES
*****
Transportation rates DO NOT include the following services:
*****
2. Storage-in-Transit and Warehouse Handling charges unless Government Facilities are used.
(d) The evidence in the record does not show whether the warehouse handling on shipment 1040 was performed by plaintiff (or its agent) or by defendant.
64. Shipment 1669. (a) Shipment 166,9 originated in Olympia, Washington, and was consigned to the Transportation Officer at Fort Kobbe, Canal Zone. On arrival in the Canal Zone, the shipment was placed in storage-in-transit in a Government warehouse.
(b) Plaintiff claims compensation in the amount of $9.50 for allegedly performing the warehouse handling, based on the rates in Item 175A in Supplement 2 to MET No. 9.
(c) The evidence in the record does not show whether the warehouse handling on shipment 1669 was performed by plaintiff (or its agent) or by defendant.
XIII. Waitmg Time {Prior to March Í, 1963)
65. Shipment 1¡J¡30. (a) Shipment 4430 originated in France and was consigned to the port transportation officer *678at Brooklyn Army Terminal, New York. The “Marks” block of the GBL contained the notation, “FOB. NON-TEMPO-BABY STOBAGE. DEBOS DEO 1963. CABBIEB WILL NOTIFY CONSIGNEE ON ABBIVAL HHGS PBIOB TO PLACEMENT INTO STOBAGE.” Plaintiff placed the shipment on board a commercial vessel bound for New York; and the shipment was forwarded from the steamship dock in New York City to plaintiff’s agent, Imperial Storage, on July 30,1962.
(b) On August 3,1962, the transportation officer at Brooklyn Army Terminal issued a Notice of Diversion directing plaintiff to place the shipment into non-temporary storage at the warehouse of Major Van Lines in Jersey City, New Jersey. The shipment was accordingly delivered by plaintiff’s agent to the non-temporary storage warehouse in Jersey City, New Jersey.
(c) Plaintiff claims on shipment 4430 compensation in the amount of $240 based on the waiting time charges set forth in Item 135 of the Bureau’s Military Bate Tariff No. 4. The amount claimed is computed on the basis of 24 chargeable hours out of a total of 27 hours’ waiting time during which the shipment was held by plaintiff before delivery instructions were issued by the transportation officer at Brooklyn Army Terminal (i.e., 9 hours per day on July 31, August 1, and August 2, 1962, less the 3-hour free-time allowance applicable to shipments traveling 200 miles or more).
(d) Item 135 of MBT No. 4 provided in pertinent part as follows:

Per Rates

WAITING TIME, not the fault of the carrier, per vehicle (See Notes).Hour $10.00
Note 1: Unless otherwise provided by agreement, loading and unloading will be performed between the hours of 8 A.M. and 5 P.M. and waiting time will be applicable only between these hours subject to the following allowable free time:
* * * #
When shipment is traveling 200 or more miles, three (3) hours free time will be allowed.
*679Note 3: This item is not applicable on Sundays, or on all officially declared National and State holidays.
(e) There is no direct evidence in the record to show when defendant was notified of the arrival of shipment 4430. Plaintiff adduced testimony to the effect that it was customary for plaintiff’s destination agents, on receiving an inbound shipment, immediately to notify defendant on the same day that the shipment was available for disposition pursuant to defendant’s instructions. However, there is no specific evidence in the record to show that this general practice was followed in the case of shipment 4430. Also, there is no evidence to show that this shipment remained loaded on a vehicle belonging to plaintiff’s agent for a period of 3 days.
(f) Plaintiff’s agent, Imperial Storage, Inc., submitted an invoice to plaintiff for pier charges 'and for pickup, delivery, and unpacking charges on this shipment, but the invoice did not contain a charge for waiting time.
(g) Plaintiff did not hill defendant for waiting time charges when it submitted its bill for the transportation of shipment 4430.
66. Shipment 602. (a) Shipment 602 originated in Japan and was consigned to plaintiff in San Francisco, California, with a notation to hold for military instructions. Defendant issued a written order dated August 4, 1961, directing plaintiff to divert the shipment to Chicago, Illinois. Plaintiff’s shipment log shows that the shipment was disembarked on July 28, 1961, was forwarded on August 21, 1961, and was delivered on September 6,1961.
(b) Plaintiff claims waiting time charges in the amount of $420, based on 42 chargeable hours out of a total of 45 hours’ waiting time said to have accrued on July 29, July 31, August 1, August 2, and August 3,1961 (i.e., 9 hours per day for 5 days, less the 3-hour free-time allowance applicable to shipments traveling 200 miles or more). The claim is based on the waiting time charge provided for in Item 135 of MET No. 3, which was the same as the MET No. 4 item quoted in finding 65 (d).
(c) There is no direct evidence in the record to show when *680defendant was notified of the arrival of this shipment, nor is there 'any direct evidence showing that plaintiff followed its customary practice of prompt notification with respect to this shipment. Also, there is no direct evidence to show that this shipment remained loaded on a vehicle belonging to plaintiff’s agent for a period of 5 days.
(d) Plaintiff’s agent did not invoice plaintiff for waiting time; and plaintiff did not originally bill defendant for waiting time.
67. Any delay in mating delivery of a shipment of household goods increases the exposure of the shipment to the risk of pilferage, fire, and other losses (irrespective of whether the shipment is held on the carrier’s vehicle or in its terminal facilities), for which the carrier would be liable. Should a shipment be destroyed while in the carrier’s hands pending receipt of delivery instructions, the carrier would be liable for the value of the shipment, and, in addition, would not receive compensation for the prior transportation of the shipment.

XIV. Incorrect or Unbilled, Charges (prior to March 1,1963)

68. Shipment 1860. (a) Shipment I860 originated in Germany and was consigned to the property owner, with the destination shown on the Government bill of lading as “Route #3 PROSPERITY, S.C. (NEWBERRY COUNT).” The GBL did not contain an express authorization for storage-in-transit, but the “Description of Articles” block in the center of the GBL contained (among other things) the following items:
Date of delivery into SIT:_
Date of delivery into RES'_—
(b) The shipment was not delivered to the destination shown on the GBL, but was placed in SIT in the warehouse of plaintiff’s agent, Prescott Transfer & Storage, in Columbia, South Carolina, on September 24,1962. Subsequently, on October 5,1962, the shipment was removed from SIT and was delivered to the residence of the property owner at Rt. 2, Box 162-B, Newberry, South Carolina.
*681(c)1 On shipment 1860, by means of an invoice dated October 3, 1962, plaintiff billed, and defendant paid plaintiff, for the transportation charges from Germany to South Carolina and a charge for delivering the shipment to SIT. Plaintiff, ’however, failed to 'bill for the subsequent storage and warehouse handling services performed.
(d) In its claims schedule on this shipment, plaintiff asserted claims for SIT charges in the amount of $7.09 and for warehouse handling charges in the amount of $7.09.
(e) In its response to plaintiff’s claims schedule on shipment 1860, defendant admitted liability for the storage and warehouse handling charges claimed by plaintiff. However, by means of a revised response introduced into evidence during the trial, defendant subsequently disclaimed liability for the SIT and warehouse ’handling charges on the ground that SIT had not been authorized by defendant.
69. Shipment 82 W. (a) Shipment 3240 originated in Germany and was consigned to the property owner at Charleston Air Force Base, South Carolina. The “Marks” block of the GBL contained the following notation:
SIT not to exceed 90 days is auth at dest. Carrier will notify TO upon arrival of HIIG prior placing in storage.
(b) Instead of delivery as consigned on the GBL, the shipment was placed in SIT in the warehouse of plaintiff’s agent, Dixie Moving & Storage Company, in Charleston Heights, South Carolina, on December 4,1962. Subsequently, on February 1, 1963, the shipment was removed from SIT and was delivered to the property owner at Ivey’s Trailer Park, Lot G, Goodrich Boad, North Charleston, South Carolina.
(c) By means of an invoice dated May 9, 1963, plaintiff billed defendant, and defendant paid plaintiff, the amount of $3.67 for the warehouse handling services performed on shipment 3240.
■(d) In this suit, plaintiff claimed originally that the charge for warehouse handling on shipment 3240 should have been $4.17, computed under Military Bate Tariff No. 19 at actual weight (834 lbs.) times 50 cents per 100 pounds, and *682feat plaintiff thus was due an 'additional amount of 50 cents for this service. Defendant conceded that plaintiff was entitled to recover the 50 cents claimed.
(e) Plaintiff later revised its claim to contend that the charge for warehouse handling should have been $5, computed on the basis of 50 cents per 100 pounds applied to a minimum weight of 1,000 pounds, as provided for in Item 185B of Supplement 17 to MET No. 4, and that plaintiff thus is due the additional amount of $1.33 for the service of warehouse handling on shipment 3240.
(f) This shipment was subject to the provisions of MET No. 19, which incorporated by reference only such service charges in MET No. 4 as were not otherwise provided for in MET No. 19.
XV. Claims for Compensation on Qwmtum Meruit Basis {prior to March 7, 1963)
70. Shipment 6%60. (a) Shipment 6260 originated in Midland, Tesas, and was consigned to the transportation officer at Naha Air Base in Okinawa, for Lt. Edward F. Lopez. Storage-in-transit was authorized, and the carrier was instructed to notify the transportation officer prior to placing the shipment in SIT. On the arrival of the shipment in Okinawa, it was not placed in SIT. Instead, the transportation officer instructed the carrier to deliver the shipment to the property owner in Oroku, Okinawa.
(b) On shipment 6260, plaintiff has been paid charges for packing the shipment and for transporting it from Texas to Okinawa.
(c) Plaintiff asserts a claim in the amount of $22 for a diversion mileage charge for the movement of shipment 6260 from Naha Air Base, Okinawa, to the owner’s residence in Oroku, Okinawa, plus a flat $5 diversion charge.
(d) At the time when shipment 6260 moved, plaintiff did not have any rates applicable to land transportation performed between points in Okinawa. The diversion mileage charge claimed in the present case is based on the rates in Section Y of the Bureau’s Military Eate Tariff No. 3, which were applicable to land transportation performed between *683points in Japan; and the claim for $5 is based on Item 155 of the same tariff.
(e) The circumstances surrounding the transportation of household goods in Japan and in Okinawa are virtually identical.
(f) The rates published in Sections III and IV of MET No. 3 for transportation from points in the United States to Okinawa include delivery to any point on the Island of Okinawa.
71. Shipment 5080. (a) Shipment 5080 (which has previously been referred to in part XI of the findings of fact) was tendered to plaintiff for transportation from the PDQ Van & Storage Company, Marysville, California, to Eamey Air Force Base, Puerto Eico. The shipment was in non-temporary storage at the time when it was tendered to plaintiff. The Government bill of lading was executed by the transportation officer at Beale Air Force Base, California, which is located about 11 miles from Marysville, California.
(b) Shipment 5080 was consigned to “TRAFFIC MANAGEMENT OFFICEE, EAMEY AIE FOECE BASE,” but the “Marks” block of the GBL indicated that the shipment was for M/Sgt. John E. Varley at Eamey Air Force Base. Storage-in-transit for 90 days at destination was authorized, and the carrier was instructed to notify the transportation officer at Eamey Air Force Base prior to placing the shipment in storage.
(c) Upon the arrival of shipment 5080 hi Puerto Eico, it was not placed in SIT. Instead, on instructions from the transportation officer at Eamey Air Force Base, the shipment was delivered to the property owner’s quarters on the base.
(d) On shipment 5080, plaintiff has been paid !a transportation charge for the movement from Marysville, California, to Eamey Air Force Base, Puerto Eico, based on the pertinent rate contained in plaintiff’s Special Quotation No. 731, which stated that it was applicable to shipments moving from Beale Air Force Base, California.
*684(e) Contending that it had no rates applicable to Shipments of military household goods moving in the door-to-door container mode from Marysville, California, at the time when shipment '5080 moved, plaintiff now claims compensation: (1) in the amount of $334.42 on shipment 5080 for the transportation performed from Marysville, California, to Eamey Air Force Base, Puerto Eico; and (2) in the amount of $5 for the alleged diversion of the shipment from the traffic management officer to the property owner. These claims are based upon the rates prescribed in Items 200 and 70, respectively, of Advance Container Transit, Inc., Freight Tariff No. 1.
(f) Advance Container Transit, Inc., was an unregulated forwarder of military household goods. That company’s Freight Tariff No. 1 prescribed transportation and acces-sorial rates applicable to shipments of military household goods moving in the door-to-door container mode from points in the United States, including Marysville, California, to points in Puerto Eico (among others).
(g) Plaintiff’s Special Quotation No. 731 was filed ‘by plaintiff to meet the competitive rates of five other carriers on movements of household goods from Beale Air Force Base.
(h) Plaintiff’s bill to defendant for the transportation charges on shipment 5080 cited, and was based upon, plaintiff’s Special Quotation No. 731.
72. Shipment J¡960. (a) Shipment 4960 was tendered to plaintiff at the Mission Van & Storage warehouse located at 4550 Mission Gorge Place, San Diego, California. It was consigned to the property owner in Athens, Greece; and it was to move in the door-to-door container mode. Storage-in-transit was authorized. The Government bill of lading was issued by the transportation officer at the Naval Supply Center, San Diego, California. Upon the arrival of the shipment in Athens, it was placed in SIT there on instructions from defendant. Later, defendant ordered the shipment removed from SIT and delivered to the property owner in Athens.
*685(b) On Shipment 4960, plaintiff billed defendant, and defendant paid plaintiff, (1) for the transportation from San Biego to Athens, based on the pertinent rate contained in plaintiff’s Special Quotation No. 894, and (2) for acces-sorial services relating to the SIT performed in Athens, based on the rates contained in the Bureau’s Military Eate Tariff No. 16 (except that plaintiff 'did not bill and collect for one period of storage, as to which defendant concedes that plaintiff is entitled to receive an additional amount of $32.78).
(c) Plaintiff’s Special Quotation No. 894 stated that it was applicable to shipments originating at the Naval Supply Depot, San Biego, California.
(d) Contending that its Special Quotation No. 894 was applicable only to shipments originating within the boundaries of the Naval Supply Depot, and not to shipments originating elsewhere in San Diego, plaintiff now seeks to recover: (1) $4,104.68 for the transportation performed from the commercial warehouse in San Diego to Athens, based on the rates prescribed in Item 200 of Advance Container Transit, Inc., Freight Tariff No. 1; and (2) $136.16 for the acces-sorial services relating to the SIT performed in Athens, based on the rates contained in Items 70 and 90 of the tariff referred to in subdivision (1) of this paragraph (d).
(e) Advance Container Transit, Inc., Freight Tariff No. 1 contained transportation and accessorial rates applicable to shipments of military household goods moving in the door-to-door container mode from points in the United States, including San Diego, California, to points in Greece (among others).
(f) 'Plaintiff’s Special Quotation No. 894 was filed to meet the competitive rates of two other carriers, which applied to points within a 50-mile radius of San Diego, California.
(g) Plaintiff’s household goods bill of lading and freight bill relating to shipment 4960, and its bill ito defendant for transportation charges, cited plaintiff’s Special Quotation No. 894 as applicable to this shipment.

*686
XVI. Plaintiff's Special Quotations (prior to March 1,1968)

73. Shipment 1160. (a) Shipment 1160 originated at the property owner’s residence on Railroad Avenue in Ruther-fordton, North. Carolina, and was destined to Ramstein Air Base in Germany, under a Government bill of lading issued by the transportation officer at Fort Bragg, North Carolina. Plaintiff performed the transportation from North Carolina to Germany, as requested.
(b) On shipment 1160, plaintiff billed defendant for, and was paid, a transportation charge in the amount of $233.64, based on a rate of $26.55 per owt. contained in Special Quotation No. 598 issued by plaintiff.
(c) Plaintiff now asserts a claim for additional compensation in the amount of $88.44 with respect to the transportation of shipment 1160, based on the rate of $36.60 per cwt. contained in Section Y of Supplement 7 to Military Rate Tariff No. 16 published by the Household Goods Carriers’ Bureau. The additional sum of $88.44 claimed by plaintiff would increase the transportation charge to a total of $322.08.
(d) Plaintiff’s household goods bill of lading and freight bill, and plaintiff’s bill to defendant, cited plaintiff’s Special Quotation No. 598 as applicable to shipment 1160.
(e) At the time when shipment 1160 moved, plaintiff’s Special Quotation No. 598 and the Bureau’s Military Rate Tariff No. 16, to which plaintiff was a party, were both on file with the military authorities, MRT No. 16 having been filed first; both offered rates for the transportation of military household goods from North Carolina to Germany; but the rate quoted in plaintiff’s Special Quotation No. 598 was lower than the corresponding rate quoted in MRT No. 16 for similar service.
(f) Military Rate Tariff No. 16 was published on plaintiff’s behalf by the Household Goods Carriers’ Bureau under the authority of an unrestricted power of attorney issued by plaintiff to the bureau. The power of attorney did not purport to be an exclusive delegation of tariff publishing authority, and it did not state in express terms that plain*687tiff was thereafter to be without authority to issue individual tariffs on its own behalf.
74. Shipment 1560. (a) Shipment 1560 originated at the property owner’s residence at 312 North Gayle Street, Jacksonville, Alabama, and was destined to Frankfurt, Germany. The Government bill of lading was issued by the transportation officer at Fort McClellan, Alabama. Plaintiff performed the transportation from Alabama to Germany as requested.
(b) On shipment 1560, plaintiff billed defendant for, and was paid, a transportation charge in the amount of $682.11, based on the rate of $32.60 per cwt. set out in Special Quotation No. 453 issued by plaintiff.
(c) Plaintiff now claims additional compensation in the amount of $96.95 for the transportation of shipment 1560, based on the rate of $37.60 contained in Section V of the Bureau’s Military Eate Tariff No. 16. If plaintiff’s claim were allowed, this would result in a transportation charge totaling $729.06.
(d) At the time when shipment 1560 moved, plaintiff’s Special Quotation No. 453 and MET No. 16, to which plaintiff was a party, were both on file with the military authorities, MET No. 16 having been filed first; both offered rates for the transportation of shipments of military household goods from Alabama to Germany; but the rate set out in .Special Quotation No. 453 was lower than the corresponding rate set out in MET No. 16 for similar service. (See finding 73(f) relative to the publication of MET No. 16.)
(e) Plaintiff’s household goods bill of lading and freight bill relating to shipment 1560, and plaintiff’s bill to defendant, cited plaintiff’s Special Quotation No. 453 as applicable to this shipment.
75. Shipment 5460. (a) Shipment 5460 originated at 8029 Klamath Eoad, Pocahontas Village, which is a district in the city of Virginia Beach, Virginia, and is about 18 miles from Norfolk, Virginia. The shipment was consigned to the property owner at Pearl Harbor on the Island of Oahu, Hawaii. The Government bill of lading on shipment 5460 was issued by the transportation officer at the Naval Supply *688Center, Norfolk, Virginia. Shipment 5460 was released to plaintiff by defendant at a valuation of 30 cents per pound per article. Plaintiff performed the transportation from origin to destination, as requested by defendant.
(b) On shipment 5460, plaintiff billed defendant for, and was paid, a transportation charge in the amount of $532.95, based on the rate of $25.50 per cwt. set out in plaintiff’s Special Quotation No. 596.
(c) Plaintiff now asserts a claim for additional compensation in the amount of $146.30 with respect to the transportation of shipment 5460, based on the rate of $32.50 per cwt. set out in Section III of Supplement 5 to the Bureau’s Military Rate Tariff No. 16. If plaintiff’s claim were allowed, this would result in a transportation charge totaling $679.25.
(d) At the time when shipment 5460 moved, the plaintiff’s Special Quotation No. 596 and MRT No. 16, to which the plaintiff was a party, were both on file with the military authorities.
(e) Plaintiff’s household goods bill of lading and freight bill, and plaintiff’s bill to defendant, on shipment 5460 cited plaintiff’s Special Quotation No. 596 as applicable to shipment 5460.
(f) Item 3 of plaintiff’s Special Quotation No. 596 and the attached rate schedule stated that the quotation applied to shipments moving “FROM: NAVAL SUPPLY CENTER, NORFOLK, VA.” Item 15 of the quotation stated that, except as otherwise provided in Items 11 and 12 thereof (relating to the attached rate schedule and the applicable minimum weight per shipment), services covered by the quotation were subject to the terms and provisions of the Bureau’s Military Rate Tariff No. 16. The rate in Special Quotation No. 596 on shipments destined to the Island of Oahu, Hawaii, applied to shipments released to plaintiff at their full value (but not to exceed $6,500 per shipment).
(g) Section III of Supplement 5 to the Bureau’s Military Rate Tariff No. 16 contained rates applicable to shipments of household goods moving from Norfolk, Virginia, and points within a 40-mile radius thereof, to the Island of Oahu, *689Hawaii. These rates were in effect at the time when shipment 5460 and shipment 4568 (see finding 76) were tendered by defendant and transported by plaintiff. A rate under MET No. 16 was higher than the corresponding rate under plaintiff’s Special Quotation No. 596 for similar service.
(h) There have never been any living quarters for personnel at the Naval Supply Center in Norfolk, Virginia. This installation is an industrial complex containing warehouses, railroads, and piers.
(i) During 1962 and 1963, the transportation officer at the Naval Supply Center originated 177 and 230, respectively, shipments of military household goods.
76. Shipment J¡568. (a) Shipment 4568 originated at 5516 Janet Drive, Norfolk, Virginia, and was consigned to the property owner in Aiea on the Island of Oahu, Hawaii. The Government bill of lading on this shipment was issued by the transportation officer at the Naval Supply Center in Norfolk, Virginia. Plaintiff performed the transportation from origin to destination, as requested by defendant.
(b) Plaintiff’s household goods bill of lading and freight bill on shipment 4568 cited plaintiff’s Special Quotation No. 868 as applicable to this shipment; and plaintiff’s original bill to defendant was calculated at the rate of $25.90 per cwt., as provided for in Special Quotation No. 868. This charge, and a charge for delivery to storage, were paid by defendant. Later, plaintiff billed defendant for storage and for warehouse handling, and these charges were also paid.
(c) Subsequently, plaintiff submitted another supplemental bill to defendant for the difference between the rate of $25.90 per cwt. originally charged for the transportation of shipment 4568 and the rate of $32.50 per cwt., and cited MET No. 16 as authority for the imposition of the higher rate. This supplemental bill also requested additional compensation with respect to the delivery of shipment 4568 from storage, and cited MET No. 4 as authority. The supplemental bill was paid by defendant on presentation, prior to audit by the General Accounting Office.
(d) In the present case, defendant has asserted a counterclaim in the amount of $419.05 to recover the amount that *690was paid to plaintiff pursuant to the supplemental bill mentioned in paragraph (c) of this finding.
(e) At the time when shipment 4568 moved, plaintiff’s Special Quotation No. 868 and MRT No. 16, to which plaintiff was a party, were both on file with the military authorities. A rate under MRT No. 16 was higher than the corresponding rate under plaintiff’s Special Quotation No. 868 for similar service.
(f) Item 3 of plaintiff’s Special Quotation No. 868 and the attached rate schedule stated that the quotation applied to shipments moving “FROM: NAVAL SUPPLY CENTER, NORFOLK, VIRGINIA.” Item 15 of the quotation stated that, except as otherwise provided in Items 11 and 12 thereof (relating to the attached rate schedule and the applicable minimum weight per shipment), the services covered by the quotation were subject to the terms and provisions of MRT Nos. 8 and 16. MRT No. 16 included delivery from SIT in the line-haul rate.
77. Shipment 6%80. (a) Shipment 5280 originated at 2 Hatton Avenue, Wellingborough, England, and was consigned to the transportation officer at Luke Air Force Base, Arizona. The Government bill of lading on shipment 5280 was issued by the transportation officer at RAF Station, Chelveston, England. Plaintiff performed the transportation from origin to destination, as requested by defendant. The shipment ultimately was delivered to the property owner in Arizona, after a period of storage-in-transit.
(b) On shipment 5280, plaintiff billed defendant for, and defendant paid plaintiff, a transportation charge in the amount of $2,066.45, based on the rate of $37 per cwt. set out in plaintiff’s Special Quotation No. 552. Plaintiff also billed for, and was paid, charges for delivery to storage, for storage, and for warehouse handling.
(e) Plaintiff’s household goods bill of lading and freight bill on shipment 5280, and plaintiff’s bill to defendant, cited plaintiff’s Special Quotation No. 552 as applicable to this shipment.
(d) Plaintiff now asserts a claim for additional compensation in the amount of $821 with respect to the trans*691portation of shipment 5280, based on the rate of $51.70 per cwt. set out in Section III of the Bureau’s Military Bate Tariff No. 19. If plaintiff’s claim were allowed, this would result in a total transportation charge of $2,887.45.
(e) There were 51 family housing quarters for U.S. Air Force personnel at BAF Station, Chelveston, during the time when shipment 5280 moved. During the same period of time, the normal USAF tour of duty in the United Kingdom was for 3 years.
(f) Plaintiff’s Special Quotation No. 552 and MBT No. 19 were both on file with the military authorities at the time when shipment 5280 moved.
(g) Item 3 of Special Quotation No. 552 applied to shipments moving from United States military installations in the United Kingdom, >as listed in Appendix I to the quotation, to States and cities in the United States, including the State of Arizona. The military installations listed as points of origin included (among others) the United States Air Force Base at Chelveston, England. Item 15 of the quotation stated that, except as otherwise provided in Items 11 and 12 thereof (relating to the attached rate schedule and the applicable minimum weight per shipment), the services covered by the quotation were subj ect to the terms and provisions of the Bureau’s Military Bate Tariff No. 19.
(h) Section III of MBT No. 19 contained rates applicable to shipments of military household goods moving from points in England to points in the State of Arizona. These rates were in effect at the time when shipment 5280 was tendered by defendant and transported by plaintiff.
■78. Shipment 1320. (a) Shipment 1320 originated at 1125 A. Crescent Drive, Warner Bobins Air Force Base, Georgia, under a Government bill of lading issued by the transportation officer at that installation; and it was delivered by plaintiff to the property owner at Tachikawa Air Base, Japan.
(b) Plaintiff billed defendant for this shipment at the rate of $39 per cwt. and was paid on that basis. Plaintiff’s bill of lading and freight bill, and plaintiff’s bill to defend*692ant, cited plaintiff’s Special Quotation No. 754 as applicable to this shipment.
(c) In the petition, plaintiff claimed additional compensation for the transportation of shipment 1320, based on the difference between the rate set out in Special Quotation No. 754 and the rate set out in MRT No. 16.
(d) At the time when shipment 1320 moved, plaintiff’s Special Quotation No. 754 and MRT No. 16, to which plaintiff was a party, were both on file with the military authorities; both offered rates for the transportation of shipments of military household goods from Warner Robins AFB, Georgia, to Japan; but the rate set out in Special Quotation No. 754 was lower than the corresponding rate set out in MRT No. 16 for similar service.
(e) In its reply brief, plaintiff stated that it no longer makes a claim for additional compensation under MRT No. 16 with respect to the transportation of shipment 1320.
79. Defendant issued regulations, designated as AR 55-42, which contained procedures to be followed by defendant’s personnel responsible for procuring the transportation of military household goods and which, inter alia, established the respective geographical areas of responsibility of various military installations for arranging the household goods shipments. Members of the household goods transportation industry, including plaintiff, have handled many shipments of military household goods from origin residences located outside the military installations where the respective government bills of lading were issued.

XVII. Loss of Containers

80. Shipment 1680. (a) Shipment 1680 originated in Casablanca, Morocco, and was consigned to the property owner, with the direction on the Government bill of lading for plaintiff to notify the transportation officer at New Orleans Army Terminal on the arrival of the shipment in New Orleans. At the origin in Oasablanca, the shipment was packed into six 192-cubic-foot containers belonging to plaintiff.
(b) On the arrival of shipment 1680 in New Orleans, and *693on instructions from defendant, the shipment was placed in storag-e-in-transit on June 12, 1962, in the warehouse of plaintiff’s agent, Hug-Condon Moving & Storage Company.
(c) On September 5, 1962 — 'again on instructions from defendant — shipment 1680, still in plaintiff’s containers, was delivered to Gulf Moving & Storage Company in New Orleans, with which plaintiff had no agency or other relationship, for non-temporary storage. When this occurred, plaintiff lost possession and control of its containers. These containers have never been returned to plaintiff, and plaintiff has never received any compensation from defendant for the containers.
(d) On Shipment 1680, plaintiff seeks to recover the value of the six containers lost to it, in the amount of $300 based on an alleged value of $50 per container.
81. Shipment 6980. (a) Shipment 6980 originated in Germany and was consigned to the property owner at Fort Holabird, Maryland. At the point of origin in Germany, the shipment was packed into three containers belonging to plaintiff: one 288-cubic-foot container, one 96-cubic-foot container, and one 62-cubic-foot container.
(b) On arrival of the shipment in Maryland, and on instructions from defendant, the shipment was placed in storage-in-transit in the warehouse of plaintiff’s agent, Allstates Van & Storage, in Baltimore, Maryland, on October 12,1962.
(c) On April 11,1963, and on instructions from the transportation officer at Fort Holabird, the shipment was delivered to Starr Van & Storage Company in Baltimore, with which plaintiff had no agency or other relationship, for nontem-porary storage. When this occurred, plaintiff lost possession and control of its containers. These containers have never been returned to plaintiff; and plaintiff has never received any compensation from defendant for the containers.
(d) On Shipment 6980, plaintiff seeks to recover the value of the containers lost to it, in the alleged total amount of $115, i.e., $50 for the 288-cubic-foot container, $40 for the 96-cubic-foot container, and $25 for the 62-cubic-foot container.
*69482. (a) In door-to-door container service, when shipments of household goods are tendered to carriers for transportation, the household goods are packed and loaded at the origin point into specially designed containers belonging to the carriers. At the destination residence, the household goods are unpacked from the containers; and the containers, with the necessary packing materials, are retained by the carrier.
(b) There is no provision in defendant’s regulations which permits a carrier, without express authorization from defendant, to remove household goods from the containers prior to delivery to the destination residence. Bemoval prior to delivery to the property owner’s residence can be accomplished only on express authority from a military transportation officer.
83. (a) Non-temporary storage is permanent storage which occurs prior to, or after, the transportation of a shipment; and it is in contrast to storage-in-transit, which is temporary storage performed during the course of the transportation. Non-temporary storage, as mentioned in these findings of fact, was not performed under the terms of the tariffs involved in this suit, but under separate contracts.
(b) The storage performed by plaintiff for defendant was under the terms of tariffs which provided only for storage-in-transit, e.y., MET No. 19.
(.c) In some instances, when defendant ordered plaintiff to place a shipment into non-temporary storage, defendant issued specific instructions to plaintiff authorizing plaintiff to remove the shipments from its containers.
84. The General Accounting Office recognized that, in some instances, the transportation of shipments of household goods was terminated prior to their delivery to the destination residence; and that, in those cases, the shipments were not removed from the carrier’s containers, but remained in the originating carrier’s containers. The GAO recommended that, in such instances, the Department of Defense negotiate with the carriers for the continued use of their containers by defendant.
*69585. (a) The reasonable value of plaintiff’s containers, when in good condition, was as follows:
Small containers {e.g., 62 cu. ft.)_$25
Medium containers (e.g., 96 eu. ft.) _$40
Large containers (e.g., 192-288 cu. ft.)_$50
(b) The evidence in the record does not show the actual condition of the containers for shipments 1680 and 6980 as of the time when such shipments were placed in non-temporary storage.
XVIII. The “Normal Port” Issue
86. /Shipment 1¡970. (a) Shipment 4970 originated in Germany, with the destination shown on the Government bill of lading as “Trans Officer Brooklyn Army Terminal.” On December 12, 1963, defendant issued a “Notice of Diversion” diverting the shipment to the property owner at 27 North Drive, West Milton, Ohio. Plaintiff arranged to have the shipment picked up at Pier C, Hoboken, New Jersey, and transported to plaintiff’s agent in Dayton, Ohio, for delivery to the property owner in West Milton, Ohio.
(b) Baltimore, Maryland, is the closest port to West Milton, Ohio, on shipments destined to West Milton from Germany. Baltimore is 477 miles from West Milton, whereas Hoboken is 617 miles from West Milton.
(c) Plaintiff billed and was paid a transportation charge on shipment 4970 from Germany to New York in the amount of $434.04, and the diversion mileage charge from New York City to West Milton in the amount of $132.09, plus the flat $5 diversion charge under Item 150. Defendant subsequently issued a “Notice of Overcharge” requesting a refund from plaintiff in the amount of $96.04. The amount of the claimed overcharge was computed by applying the single-factor rate from Germany to Ohio, rather than to New York, resulting in a transportation charge of $470.09, and by allowing only the flat $5 diversion charge under Item 150. Plaintiff protested the “Notice of Overcharge,” but defendant nevertheless deducted the amount of the alleged overcharge from subsequent billings due *696plaintiff. Plaintiff seeks to recover tbe amount of tlie deduction, i.e., $96.04.
(d) It was indicated on plaintiff’s service tender for the period when shipment 4970 moved that Baltimore was among the ports of debarkation that would be used for shipments originating in Germany.
(e) Appendix 1 to Item 150 of Military Basic Tender No. 1-A named Baltimore, New Orleans, New York, and Norfolk as the ports to be utilized in connection with shipments of military household goods between points in Germany and points in the continental United States.
(f) Defendant has conceded that plaintiff is entitled to recover on its claim for $96.04 with respect to shipment 4970.
87. Shipment %6W. (a) Shipment 2620 originated in Germany and was consigned to the property owner at Baton Bouge, Louisiana. Storage-in-transit was authorized, and the carrier was instructed to notify the transportation officer at New Orleans, Louisiana, prior to placing the shipment in SIT. On the arrival of the shipment at New Orleans, Louisiana, defendant ordered that the shipment be placed into storage-in-transit in New Orleans. Subsequently, defendant’s transportation officer at New Orleans Army Terminal issued a “Diversion Order” diverting shipment 2620 to El Paso, Texas. Plaintiff accordingly delivered the shipment to the property owner in El Paso, Texas.
(b) Houston, Texas, is the closest port to El Paso on shipments destined to El Paso from Germany. Houston is 755 miles from El Paso, whereas New Orleans is 1,114 miles from El Paso.
(c) Defendant paid plaintiff a transportation charge based on the single-factor rate- from Germany to Texas, rather than to Louisiana, resulting in a charge of $487.98, plus the flat $5 diversion charge under Item 150. Defendant also paid plaintiff for storage and for warehouse handling in New Orleans.
(d) Plaintiff claimed in the petition and at the trial that it was entitled to compensation for the transportation of shipment 2620 based on the single-factor rate from Ger*697many to New Orleans in the amount of $451.78, a diversion mileage charge from New Orleans to El Paso in tlie amount of $205.69, and the flat $5 diversion charge under Item 150. Thus, plaintiff sued for additional compensation in the amount of $169.45.
(e) It was indicated on plaintiff’s service tender for the period when shipment 2620 moved that, for shipments moving from Germany, plaintiff would use New York, New Orleans, and Norfolk as ports of debarkation. It did not mention Houston.
(f) Appendix 1 to Item 150 of Military Basic Tender No. 1-A named Baltimore, New Orleans, New York, and Norfolk as the ports to be utilized in connection with shipments of military household goods between points in Germany and points in the continental United States. Houston was not included among such ports.
(g) Plaintiff stated in its reply brief that it was withdrawing its claim for additional compensation in the amount of $169.45 with respect to shipment 2620.

XIX. Area Surcharge

88. Before October 1, 1963 plaintiff’s MBT No. 20 provided in Item 150 that overseas shipments diverted to inland destinations in the United States would be subject in some cases to the single-factor rate applicable from origin to the point of diversion, plus the domestic rate in the carrier’s domestic military rate tariff applicable from the point of diversion to the new destination. Plaintiff’s Military Bate Tariff No. 1-B, a domestic tariff, provided for a surcharge of 30 cents per 100 pounds for shipments originating in, or destined to, certain specified cities or areas.
89. Shipment SOIfi. (a) Shipment 3040 originated in Frankfurt, Germany, and was consigned to the property owner at New York, New York. However, defendant’s transportation officer at Brooklyn Army Terminal issued a “Notice of Diversion” ordering the shipment diverted to 1524 McElderry Street, Baltimore, Maryland. Plaintiff accordingly arranged to have the shipment diverted at New York and delivered to the property owner in Baltimore.
*698(b) On Shipment 3040, plaintiff was paid the single-factor transportation charge from Germany to Baltimore, Maryland, pins the flat $5 diversion charge under Item 150 of the Military Basic Tender (“MBT”). Plaintiff later submitted a supplemental bill dated October 18, 1965, based on application of the single-factor rate from Germany to New York, and a diversion mileage charge, plus the flat $5 diversion charge, under Item 150 of the MBT for the diversion from New York to Baltimore. This supplemental bill was not paid by defendant.
(c) Plaintiff asserts a claim for the surcharge of 30 cents per cwt. as set forth in Item 160 of the Bureau’s Military Rate Tariff No. 1-B, i.e., additional compensation in the amount of $4.69, on the alleged diversion from the contract consignment shown on the GBL to Baltimore.
(d) Defendant admits liability for the surcharge in the amount claimed.
90. Shipment 8® 1ft. (a) Shipment 3240 originated in Hawaii and was consigned to the property owner, “c/o W. J. Dillner Transportation Co., 2748 W. Liberty Street, Pittsburgh, Pennsylvania.” Storage-in-transit was authorized, and the carrier was instructed to notify the property owner’s agent prior to placing the shipment in SIT. The shipment was placed in SIT in the warehouse of plaintiff’s agent, Robinson-Ogilvie Moving & Storage Co., at 855 South Canal Street in Pittsburgh. After 39 days’ SIT, the shipment was removed from storage and was delivered to the property owner at 5237 Fifth Avenue, Apartment B-3, Oakland, Pittsburgh, Pennsylvania.
(b) On Shipment 3240, defendant paid plaintiff a transportation charge from Hawaii to Pittsburgh, storage and warehouse handling charges, and a charge for delivery from storage to the property owner’s residence.
(c) In the petition and at the trial, plaintiff claimed the surcharge of 30 cents per cwt. set forth in Item 160 of MRT No. 1-B, i.e., additional compensation in the amount $4.29, on the alleged diversion from the 'contract consignment shown on the GBL to the SIT warehouse.
(d) Plaintiff stated in its reply brief that its surcharge claim on shipment 3240 was being withdrawn.

*699
XX. Waiting Time {on and after March 1, 1963)

91. Shipment 8438. (a) Shipment 2458 originated in Germany and was consigned to the property owner at New York, New York. Storage-in-transit was authorized, and the carrier was instructed to notify the port transportation officer upon arrival and prior to the placement of the shipment in storage. Plaintiff’s shipment log showed that shipment 2458 was disembarked on September 2, 1968, and was forwarded from the pier on September 9,1963. On September 13, 1963, the transportation officer issued a written order directing plaintiff to divert shipment 2458 to Cambridge, Massachusetts. Thereupon, plaintiff diverted the shipment to Cambridge, Massachusetts.
(b) Plaintiff asserts a claim in the amount of $240 on shipment 2458 for waiting time under Item 110 of Military Eate Tender No. 20. The amount claimed is computed on the basis of 24 hours of waiting time during which plaintiff allegedly held the shipment pending receipt of delivery instructions from defendant, i.e., 9 hours per day on September 10, 11, and 12, or 27 hours, less the 3-hour free time allowable on shipments travelling 200 miles or more.
(c) Item 110 of Military Eate Tender No. 20 was substantially the same as Item 135 of MET No. 4, previously quoted in finding 65(d). However, Item 110 required the detention of both the vehicle and the driver as the basis for a waiting-time charge, whereas Item 135 of MET No. 4 required only the detention of the vehicle.
(d) There is no direct evidence in the record to show when defendant was notified of the arrival of shipment 2458 in New York City. Plaintiff adduced testimony to the effect that it was customary for plaintiff’s destination agents, on receiving an inbound shipment, to notify defendant on the same day that the shipment was available for disposition pursuant to defendant’s instructions. However, there is no direct evidence in the record showing that this general practice was actually followed in connection with shipment 2458; and there is no evidence in the record to show that this ship-*700meat remained on a vehicle belonging to plaintiff’s agent, with the driver in the vehicle, for a period of 8 days.
(e) Plaintiff’s agent submitted an invoice to plaintiff in connection with the transportation of shipment 2458 from the pier in New York City to the agent’s warehouse, but the invoice did not contain a charge for waiting time.
(f) Plaintiff, at the time when it billed defendant for the charges in connection with the transportation of shipment 2458, did not include a charge for waiting time.
92. Any delay in making delivery of a shipment of household goods increases the exposure of the shipment to the risk of pilferage, fire, and other losses (irrespective of whether the shipment is held on the carrier’s vehicle or in its terminal facilities), for which the carrier would be liable. Should a shipment be destroyed while in the carrier’s hands pending receipt of delivery instructions, the carrier would be liable for the value of the shipment and, in addition, would not receive compensation for the prior transportation of the shipment.

XXL Incorrect and Unbilled Charges {on mid after March 1,196S)

93. Shijmient 9/798. (a) Shipment 2798 originated in Hawaii and was consigned to the property owner at 154 N. Willow St., Trenton, New Jersey. The “Marks” block of the GBL contained the following notation: “90 DAYS STORAGE IN TRANSIT AXJTI-I AT DEST. CONTACT TRANS O, FT JAY, NEW YORK PRIOR TO PLACING HHG IN SIT.” The shipment was not delivered directly to the property owner, but was placed in storage-in-transit in the warehouse of plaintiff’s agent, Reliance Van Company, in Bala-Cynwyd, Pennsylvania, on October 2, 1963. Subsequently, on March 30,1964, the shipment was removed from storage-in-transit and was delivered to 161 Cooper Street, Trenton, New Jersey.
(b) By means of an invoice dated October 17, 1963, plaintiff billed, and defendant paid plaintiff, for the transportation of shipment 2798 from Hawaii to New Jersey. Plaintiff, however, failed to bill for the subsequent stor*701age-in-transit, for tbe warehouse handling, and for the delivery to the property owner’s residence.
(c) Plaintiff asserts claims for SIT charges in the amount of $107.46, for warehouse handling charges in the amount of $17.91 (both under Item 140), and for the charge for delivery from SIT to residence (under Item 145) in the amount of $74.63.
(d) Defendant 'admits liability for the charges relating to shipment 2798.
94. Shipment 3881. (a) Shipment 3881 originated in Hawaii and was consigned to the property owner at Travis Air Force Base in California. The “Marks” block of the GBL carried the following notation: “SIT NOT TO EXCEED 90 DAYS IS AUTII AT DESTN CARRIER WILL NOTIFY T.O. TRAVIS AFB, CALIF PRIOR TO PLACING HOUSEHOLD GOODS INTO STORAGE.” The shipment was not delivered to Travis Air Force Base, but was placed in storage-in-transit in the warehouse of plaintiff’s agent, Fairfield-Suisun Moving Company, in Suisun, California, on September 13,1963. Subsequently, on September 19,1963, the shipment was removed from the storage warehouse and was delivered to the property owner at 631 Kennedy Court, Apt. B, Fairfield, California.
(b) By means of an invoice dated September 24, 1963, plaintiff billed defendant, and defendant paid plaintiff, transportation and appliance servicing charges on shipment 3881. By a supplemental bill dated October 2, 1963, plaintiff billed defendant, and defendant paid plaintiff, for the subsequent storage-in-transit, for the warehouse handling, and for the delivery to the residence. The charge billed for the delivery from warehouse to residence was based on a rate of $2.20 per cwt.
(c) A subsequent audit of plaintiff’s billings, and payments thereon, was made by Audit Services, Inc., which revealed that plaintiff had billed for the delivery from SIT to residence at an incorrect rate. Accordingly, a further supplemental bill dated March 10, 1965, was prepared and submitted to defendant, based on the correct rate of $2.50 per cwt. under Item 145 of Military Rate Tender No. 20. *702Defendant 'bad not paid this corrected billing at tbe time wben plaintiff filed its suit herein.
(d) Defendant admits liability to plaintiff for compensation for delivery from SIT to residence based on tbe correct rate of $2.50 per ewt., and concedes that additional compensation in tbe amount of $10.35 is due plaintiff.

XXII. Claims on Quantum Meruit Basis (on and after Ma/reh 1,1963)

95. Shipment 3500. (a) Shipment 2500 originated in North Carolina and was consigned to the transportation officer at Itazuke Air Base, Japan, with authorization for storage in transit and with instructions to notify the transportation officer prior to delivery or placement in storage. The shipment was not stored in transit but, on instructions from the transportation officer, was delivered to the property owner at ítazuke Air Base.
(b) Plaintiff contended in the petition and at the trial that the order for delivery to the property owner, instead of delivery to the transportation officer at the base, constituted a diversion of the shipment, and claimed additional compensation, on a quantum meruit basis, in the amounts of $82.50 and $5 for this alleged service.
(c) Plaintiff stated in its reply brief that it was withdrawing the claims for $82.50 and $5 on shipment 2500.
96. Shipment 2530. (a) Shipment 2520 originated in North Carolina, and was consigned to the transportation officer at Kadena Air Base, Okinawa, with authorization for storage in transit and with instructions to notify the transportation officer prior to delivery or placement in storage. The shipment was not stored in transit, but on instructions from the transportation officer, it was delivered to the property owner at Kadena Air Base.
(b) In the petition and at the trial, plaintiff contended that delivery to the property owner, instead of delivery to the transportation officer at the base, constituted a diversion of the shipment, and claimed additional compensation, on a qucmtum meruit basis, in the amounts of $225.23 and $5 for this alleged service.
*703(c) Plaintiff stated in its reply brief that it was withdrawing its claims for $225.23 and $5 on shipment 2520.
97. Shipment 1$77. (a) Shipment 4277 originated in Georgia and was consigned to the transportation officer at TJlm, Germany, with authorization for storage in transit and with instructions to notify the transportation officer prior to delivery or placement in storage. The shipment was stored in transit at destination in plaintiff’s warehouse facility in Augsburg, Germany, and thereafter was diverted to Hanau, Germany, where further storage in transit was ordered in plaintiff’s warehouse facility in Aschaffenburg, Germany, with ultimate delivery to the property owner at Hanau.
(b) Plaintiff billed defendant for the line-haul charges from Georgia to Germany, plus charges for storage and warehouse handling at Augsburg, plus a diversion rate and a $5 diversion charge for the movement from Augsburg to Aschaffenburg, plus charges for storage, warehouse handling, and delivery from storage at Aschaffenburg. These charges were paid.
(c) In the petition 'and at the trial, plaintiff claimed additional compensation in the amounts of $155.10 and $5 for the delivery to storage in Augsburg, plus the same amounts for the delivery to storage in Aschaffenburg, on the ground that the orders for delivery to SIT at those points constituted diversions of the shipment.
(d) Plaintiff stated in its reply brief that it was withdrawing its $155.10 and $5 claims on shipment 4277.

XXIII. Plaintiff’s Special Quotations (on and, after March 7,1963)

98. Shipment HlfiO. (a) Shipment 2400 originated at 223 Bangor Drive, Indianapolis, Indiana, and was consigned to the property owner at Augsburg, Germany. Plaintiff performed the transportation from Indiana to Augsburg, Germany, as requested.
(b) On Shipment 2400, plaintiff billed defendant for, and was paid, a transportation charge in the 'amount of $527.67 based on a rate of $36.90 per cwt. set out in Special *704Quotation 68 05 06 filed with the military authorities by plaintiff.
(c) Plaintiff now claims additional compensation in the amount of $75.79 for the transportation of shipment 2400, based on the rate of $42.20 per cwt. filed with the military authorities by the Household Goods Carriers’ Bureau. Plaintiff’s claim, if allowed, would result in a total transportation charge of $608.46 on shipment 2400.
(d) Before shipment 2400 was tendered to plaintiff, plaintiff had issued to the Household Goods Carriers’ Bureau an unrestricted power of attorney, identified as MFXA3 No. 2, authorizing the Bureau to publish rates on plaintiff’s behalf, which covered, inter alia, shipments of military household goods moving between points in the United States and points in Germany. The power of attorney mentioned in the preceding sentence did not purport to be an exclusive delegation of tariff publishing authority, and it did not specifically state that plaintiff thereafter was to be without authority for the issuance of individual tariffs on its own behalf. Page 3 of the Military Basic Tender (“MBT”) published by the Bureau, i.e., Military Bate Tender No. 20, listed plaintiff as a participating carrier and made specific reference to plaintiff’s power of attorney to the Bureau.
(e) Item 9 of defendant’s Form, “Uniform Tender of Kates and/or Charges,” on page 1 of the MBT stated that the MBT was issued by the Bureau on behalf of the participating carriers listed therein,* and it provided in Item 21 as follows:
TERMINATION OR MODIFICATION OF TENDER
This tender may be cancelled or modified by the carrier (s) on written notice of not less than thirty (30) days except as to shipments made from original point of shipment (or port of importation, where involved) before the effective date of such notice, and except as to any accrued rights and liabilities of either party hereunder, and further, except such cancellation or modification may be accomplished upon shorter notice by mutual agreement of the parties concerned.
*705(f) No notice of cancellation by either the Burean or the military authorities had been given, under the provision referred to in paragraph (e) of this finding, at the time when shipment 2400 moved.
(g) The Household Goods Carriers’ Bureau had filed with the Defense Traffic Management Service a rate of $42.20 per cwt. for the movement of military household goods from Fort Benjamin Harrison to points in Germany, and it was in effect when shipment 2400 was tendered to plaintiff. This rate was accepted by the military authorities and was listed in a volume of single-factor transportation rates applicable to shipments moving outbound from the United States to points overseas, which publication the military authorities made available to the household goods industry.
(h) Plaintiff’s Special Quotation 63 05 06 was also on file with the military authorities at the time when shipment 2400 moved; and it quoted a rate of $36.90 that was applicable on a movement of household goods from Port Benjamin Harrison to Germany.

XXIV. The Limitations Issue

99. Shipment 602. (a) Shipment 602 was tendered to plaintiff for transportation in the motor-van-sea-van mode of service. The ocean transportation and port handling service were furnished by the Government, acting through the Military Sea Transportation Service (“MSTS”). The shipment moved from Japan on a Government bill of lading and was originally destined to California. However, it was diverted to Chicago, Illinois.
(b) Shipment 602 was subject, mter alia, to Supplement 10 to MET No. 3, which purportedly was issued under the authority of Section 22 of the Interstate Commerce Act and provided separate rate factors for the land and ocean transportation.
(c) Plaintiff’s bill for transportation services on shipment 602 was paid on October 11,1961.
(d) Plaintiff’s petition in case No. 259-65, seeking (among other things) additional compensation on shipment *706602 for alleged waiting time (see finding 66), was filed on July 30,1965.
(e) Defendant filed a counterclaim in case No. 259-65, seeking to recover $238.31 from plaintiff in connection with an allegedly erroneous overpayment on shipment 602 caused by an error in extension. However, defendant indicated in its requested findings of fact that it was no> longer asserting a counterclaim with respect to shipment 602, since such counterclaim was regarded by defendant as time-barred by Section 204a of the Interstate Commerce Act (49 U.S.C. § 304a).
100. Shipment 1669. (a) Shipment 16'69 originated at Olympia, Washington, and was transported by plaintiff in the motor-van-sea-van service to Panama. Tins shipment was subject, inter alia, to MET No. 9, which purportedly was issued under the authority of Section 22 of the Interstate Commerce Act and provided separate rate factors for land and ocean transportation.
(b) Plaintiff’s bill for the transportation service on shipment 1669 was paid by defendant on September 1, 1960.
(c) The petition in case No. 355-65, seeking (among other things) additional compensation on shipment 1669 for warehouse handling allegedly performed in a Government warehouse (see finding 64), was filed on October 12,1965.
101. Shipment 8720. (a) Shipment 8720 moved in the motor-van-sea-van service from Japan to Hawaii.
(b) Shipment 8720 was subject to Military Eate Tariff No. 6, which was published by plaintiff’s agent. The tariff cover indicated that the participating carriers, including plaintiff, quoted and offered to the Government the specified rates and charges for transportation services under the purported authority of Section 22 of the Interstate Commerce Act.
(c) Plaintiff’s bills for transportation services on shipment 8720 were paid on February 3 and April 14, 1960.
(d) The petition in case No. 259-65, seeking (among other things) additional compensation on shipment 8720 because it allegedly originated outside the pertinent tariff pickup radius (see finding 58), was filed on July 30,1965.

*707
XXV. The Estoppel and Laches Issues

102. (a) During 1963 and the first part of 1964, plaintiff received from the General Accounting Office an increasing number of notices of overcharge, which advised plaintiff that the GAO had determined that plaintiff had been overpaid specified amounts for various transportation services, which requested that plaintiff refund these amounts to defendant, and which stated that unless refunds were made, the amounts of the alleged overcharge? would be deducted by defendant from other amounts due plaintiff.
(b) As a result of receiving the overcharge notices, plaintiff engaged an auditing firm in 1964 to conduct an audit of plaintiff’s 'billings and the payments received thereon.
(c) Plaintiff employed an outside auditing firm to conduct the audit, rather than utilizing its own personnel, primarily because plaintiff did not have a sufficient number of clerical employees to conduct the audit in addition to performing their normal duties. Also, plaintiff’s billing personnel was accustomed to the shipping documents used for domestic shipments of household goods, which constituted the major portion of plaintiff’s business, and was trained in, and familiar with, the tariff applications to be followed in billing for such shipments. There was less familiarity with the preparation of bi'Uings for overseas shipments of household goods which moved under single-factor rates covering movements from origin to destination, plaintiff having-filed such rates to meet the competition of other carriers.
103. (a) The auditing firm referred to in paragraphs (b) and (c) of finding 102 was Traffic Services, Inc. (“TSI”), which was a subsidiary of Trans Ocean Van Service, the latter being a carrier of military household goods for the Department of Defense and plaintiff in case No. 137-66, previously decided by this court (192 Ct. Cl. 75, 426 F. 2d 329 (1970)). TSI was employed by plaintiff in 1964. Subsequently, in 1965, plaintiff employed Audit Services, Inc. (“ASI”), to perform services similar to those that were being performed by TSI. ASI is a subsidiary of plaintiff. Jay *708Krueger, who assisted in the presentation of plaintiff’s case, is an official of both TSI and ASI. Mr. Krueger is not an employee of plaintiff.
(b)Plaintiff’s agreements with ASI and TSI gave those organizations wide discretion to submit bills to the Government, to compromise claims, and to institute litigation.
104. A large majority of the claims asserted in the two cases now under consideration were not asserted contemporaneously by plaintiff, but were asserted by TSI or ASI after those organizations were engaged by plaintiff. (See findings 102 and 103.)
105. (a) Transportation services are procured by Government agencies using Government bills of lading. After a carrier- has performed the service — or, in the case of some household goods shipments, after the shipment has been placed in storage — the carrier submits its bill for the transportation on a Standard Form 1113. One such bill may include one or more shipments. The bill is submitted by the carrier to the payment station identified on the GBL. A Government disbursing officer pays the bill and assigns to it a disbursing officer voucher number, sometimes called a DO number. This DO number is the control number.
(b) After the Government agency has paid the carrier, it sends -the bill -to the GAO for audit. The audit is normally completed within a period of 6 or 8 months after payment. If the audit indicates an overcharge, the carrier is asked to refund the overcharge. In such event, the carrier can furnish additional documents to support the particular charge, it can protest the GAO action, or it can refund the overcharge. If the earner does not make a refund and the GAO still considers that there has been an overcharge, then the overcharge is collected by means of an offset against amounts otherwise due the carrier in connection with other shipments.
(c) After collections of overcharges are effected, the particular bills are placed back in the sequence in which they were received, using the respective DO numbers for this purpose.
(d) The paid bills are retained by the Government for 4 years. Claims by carriers for extra charges are usually re*709ceived within 2 years; and 98.2 percent of such claims are received within 4 years after payment. In view of this, it was the practice of the Government before October 1965 to destroy all documents relating to a shipment 4 years after payment if the amount involved was 'less than $100. The documents relating to some of the shipments involved in the present litigation were destroyed in accordance with this practice.
106. An “audit adjustment” is an adjustment made by the GAO in a bill for transportation services when that bill is audited by the GAO after the agency which procured the transportation services has already paid the carrier. The GAO makes audit adjustments on about 2 percent of the shipments which it audits. The GAO made audit adjustments on less than 4 percent of plaintiff’s shipments which are involved in the present cases.
107. (a) Available records of the GAO on audit adjustments relative to shipments carried by plaintiff include both foreign and domestic shipments. Such records show the following data for the period 1959-1964:
Collections Refunds Deductions
Year Items Dollars Items Dollars Items Dollars
1959. 15 767 11 321 4 436
1960 . 42 4,361 36 3,000 7 1,361
1961. 70 7,190 47 3,105 23 4,085
1962. 127 8,304 118 7,394 9 909
1963.. 279 18,108 177 10,945 102 7,163
1964.-.- 216 11,239 201 10,648 15 591
(b) An analysis of the audit adjustments for the year 1963 indicates that only 86 of those adjustments involve international shipments.
108.(a) After audit by the General Accounting Office, transportation documents are sent to the General Services Administration for storage. In order to retrieve these records, the GAO must have the following information: the GSA record center accession number, the DO number, and the month and year of payment.
(b) The GAO maintains a cross-reference system from *710GBL number to DO number for those Shipments — and only those shipments (approximately 2 percent of the total)— on which audit adjustments have been made by the GAO. The GAO can readily retrieve the documents on which audit adjustments have been made.
(c) The GAO does not maintain a cross-reference system for shipments on which no audit adjustments were made by the GAO. The reasons for this are (1) the volume of shipments audited by the GAO (2 million vouchers for the 10 •million GBL’s per year) and (2) the Government agencies maintain cross-references for all of their respective shipments.
(d) In order to retrieve documents relating to shipments on which the GAO did not make an audit, it is necessary for the GAO to obtain the cross-reference from the GBL to the DO number. The shipments involved in the two cases now under consideration were paid for by 56 different payment stations. If all the cases filed by members of the Household Goods Carriers’ Bureau are considered, the payments involved in such cases were paid for by 275 different payment stations, over which almost half cannot be identified on the basis of information furnished by the carriers.
(e) Most of the shipments involved in the present case were paid for by the Army Finance Center. The Army Finance Center pays carriers for shipments moving on Government bills of lading and transportation requests issued by the Department of the Army, the Department of the Air Force, the Department of Defense, the Office of Economic Opportunity, and the Office of Civil Defense. In doing so, it makes payments on about 24,000 documents per day.
(f) A total of 13,671 Government bills of lading paid for by the Army Finance Center are involved in the two cases that are now under consideration. It would require 142 man, hours of work for the Army Finance Center to find the DO numbers for these 13,671 Government bills of lading. This is based on the assumption that there is only one voucher for each GBL. It would be necessary for the Army Finance Center to obtain more financial resources with which to defray the cost of putting its employees on overtime work in *711order to perform the task of finding the DO numbers of the 13,671 GBL’s that are involved in the two cases now under consideration.
(g) It would take the Fiscal Management Branch of the Transportation Division, GAO, approximately 1 year to assemble the documents for the 16,182 shipments that are involved in the two cases now under consideration, if that branch did no other work. It would take the Fiscal Management Branch approximately 17 years to assemble the documents relating to all of the shipments that are involved in all of the Court of Claims cases which cover shipments of military household goods and were pending as of July 1968. The data stated in the two preceding sentences of this paragraph do not include the time required for audit by GAO personnel. It has been estimated that one GAO auditor can audit 16 shipments in one working day; and that one reviewer can review 16 shipments per day. Thus, it would require approximately 8 man-years of work to audit the claims asserted in the two eases now under consideration.
109. (a) Shipments of military household goods are assigned on a rotation basis among all low-cost carriers. This practice equalizes the distribution of business to all carriers who offer the lowest rates.
(b) Because of the rotation method, by which shipments of military household goods are distributed in rotation to the forwarders having equal rates, plaintiff obtained a substantial number of shipments which it would not have obtained if the Government had been aware at the time of the theories on which plaintiff’s claims in the present litigation are based.
110. (a) Government regulations in effect during the 1959-63 period required transportation officers to make a cost comparison for each shipment of military household goods, in order to ascertain whether it would be more advantageous to the Government for the shipment to be transported by the door-to-door container service or by the pack-and-crate method, and to use the method that was the least costly to the Government.
(b) Because of the cost comparison made by the Govern*712ment for each shipment, a substantial number of shipments that are involved in the two cases now under consideration would have been shipped by the pack-and-crate method if the Government had been aware at the time of the theories on which plaintiff’s claims in the present litigation are based.
CONCLUSION OK LAW
Upon the foregoing findings of fact and opinion, which are, adopted by the court and made a part of the judgment herein, the court concludes as a matter of law that plaintiff is entitled to recover on its claims for diversion compensation in connection with shipments 4430 and 6940, on its claims for additional compensation in connection with the delivery of shipments 3881 and 5280 from storage-in-transit, on its claim for compensation in connection with the additional land transportation performed on shipment 8720, on its claims for storage-in-transit and warehouse handling charges in connection with shipment 1860, on its claim for additional compensation in connection with the warehouse handling performed on shipment 3240, on its claims for storage-in-transit, warehouse handling, and delivery from storage-in-transit charges in connection with shipment 2798, on its claims for the loss of the containers used in connection with shipments 1680 and 6980, on its “normal port” claim relative to shipment 4970, and on its claim for an area surcharge in connection with shipment 3040; and judgment is entered to that effect. The amount of plaintiff’s recovery will be determined in subsequent proceedings under Buie 131 (c).
The court further concludes as a matter of law that plaintiff is not entitled to recover on its diversion claims relative to shipments 1100, 1240, 1520, 1820, 2500, 2520, 3160, 3920, 4277, 4800, 5080, 5660, 5820, 6260 and 6980, or on its claims for additional compensation in connection with the transportation of shipments 1160, 1320, 1560, 2400, 4240, 4960, 5080, 5280 and 5460, or on its claims for compensation in connection with the delivery of shipments 1240, 5960 and 6820 from storage-in-transit, or on its claims for compensation in connection with the additional land transportation allegedly performed on shipments 120, 1340, 3019, 3160 and 3290, or *713on its claim for an area surcharge in connection with shipment 3240, or on its “normal port” claim relative to shipment 2620, or on its claims for warehouse handling charges in connection with shipments 1040 and 1669, or on its waiting time claims relative to shipments 602,2458 and 4430; and the petitions are dismissed as to all such claims.
The court further concludes as a matter of law that defendant is entitled to recover on its counterclaims relative to shipments 1520,4568 and 5080, and[ judgment is entered to that effect. The amount of defendant’s recovery will be determined in subsequent proceedings under Rule 131(c).
The court further concludes as a matter of law that defendant is not entitled to recover on its counterclaim relative to shipment 602 (this counterclaim having been withdrawn by defendant), and such counterclaim is dismissed.